CONTRATO MINEIRO RELATIVO A
CONCESSÃO MINEIRA DA MINA DE
CARVÃO DE MOATIZE

ENTRE

GOVERNO DA REPÚBLICA DE
MOÇAMBIQUE

“Fo

Artigo

Artigo 1
Artigo 2
Artigo 3
Artigo 4
Artigo 5
Artigo 6
Artigo 7
Artigo 8
Artigo 9
Artigo 10
Artigo 11
Artigo 12
Artigo 13
Artigo 14
Artigo 15
Artigo 16
Artigo 17
Artigo 18
Artigo 19
Artigo 20
Artigo 21
Artigo 22
Artigo 23
Artigo 24
Artigo 25
Artigo 26

Anexo À

Anexo B

ÍNDICE

Assunto Página

Partes

preâmbulo ease eee 2

Definições meets oito 4

Direitos Contratuais e Duração... enero 11

Área de Concessão & Regras de Abandono.....meeeseeeesesmeeeeeeeeeceenreo 13

Fase de Desenvolvimento e Fase de Produção ......eeueseeeeeeoeo 45
.16

Execução das Operações......
Registos, Relatórios e Inpsecção
Direitos e Deveres da Concessionária e do Governo ...ees
Regime Fiscal e Aduaneiro.

Termo de Realização de Investimento...

Regime Cambial.
SeQUraS meters
Infra-Estrutua
Saúde e Segurança
Emprego e Formação...
Protecção ao Ambiente
Indeminização e Responsabilidade
Confidencialidade
Força Maior
Cessão.
Renúncia .
Término...
Arbitragem

Língua
Lei Aplicável e Prevenção da Corrupção

Notificações...
Revisão Periódica.....

Mapa da Área de Concessão

Plano de Realização de Investimento
PARTES

de Junho de 2007, de
; Biro çe t o

é celebrado e

o presente Contrato Mineiro (“Contrato”),
licável entre: .

acordo com a legislação ap

AMBIQUE, doravante, designado por

a) O GOVERNO DA REPÚBLICA DE MOÇ
ntado pela Ministra dos Recursos

“o Governo”, no presente acto represel

Minerais; &

' b) - RIO DOCE MOÇAMBIQUE, LIMITADA, uma sociedade por quotas de
responsabilidade limitada, devidamente constituída e registada ao abrigo das
ada “RDMZ”, no

leis em vigor na República de Moçambique, doravante design
to representada pelo representante designado;

ee

presente aci

O Governo e a RDMZ serão doravante designados conjuntamente por “as Partes”. A

“a Concessionária”

ls

RDMZ será doravante designada por

É A,

REPÚBLICA DE MOÇAMBIQUE

CONSELHO DE MINISTROS

DECRETO Nº 31/2007

Tornando-se necessário atribuir direitos para a realização das actividades

mineiras, na mina de carvão de Moatize, na República de Moçambique, numa
área de 23.780 hectares, ao abrigo do n.º 1 do artigo 25 da Lei nº 14/2002, de 26
de Juh, Lei de Minas, o Conselho de Ministros decreta:

Artigo 1. São aprovados os Termos do Contrato Mineiro, para a mina de carvão

de Moatize, a celebrar com a empresa Rio Doce Moçambique, Limitada,

rem, na qualidade de Concessionária.

Artigo 2.1. A concessão e o Contrato Mineiro conferem ao titular:

a) o direito exclusivo de realizar actividades mineiras na area de
lavra subterrânea,

concessão a céu aberto ou através de
relativamente a carvão, minerais associados a partir de um ou mais

depósitos de carvão, no subsolo, dentro dos limites da área de

concessão;

b) o direito de minerar, processar, transportar armazenar e

comercializar o minério de carvão

22. Os direitos conferidos ao titular da concessão estão sujeitos à

legislação aplicável e aos termos e condições estabelecidos no

presente Contrato Mineiro
Artigo 3. A Concessão é atribuída por um período inicial de vinte e cinco anos,
a partir da Data Ffectiva do Contrato Mineiro, sujeita às condições

constantes no Plano de Desenvolvimento aprovado pelo Governo.

Artigo 4. É delegada à Ministra que superintende a área dos recursos minerais

competência para assinar o respectivo Contrato Mineiro em nome do

Governo da República de Moçambique

Compete a Ministra que superintende a área dos recursos minerais

Artigo 5.
submetidas pela

apreciar e aprovar as matérias a serem
Concessionária, nos termos da Concessão e do Contrato Mineiro

2
Aprovado pelo Conselho de Ministros, aos 26 de Junho de 2007.

Publique-se.

A PRIMEIRA — MINISTRA

ça as go
LUÍSA DIAS DIOGO

[)
República de Moçambique
Ministério dos Resursos Adimerais
Lei nº. 14/2002, de 26 de Jun

imbro)

iho; Decreto nº. 62/2006 de 25 de Deze

Gooeneco iauginda Bão
(o Sjosio 3)

Exancisto N é Bias

ta

PREÂMBULO

CONSIDERANDO QUE os recursos minerais que se enc
nas águas interiores, No leito do mar territorial, na zona ed pOr
plataforma continental da República de Moçambique, sã
termos da Constituição;

CONSIDERANDO QUE, nos termos da Lei de Minas, O Governo'tem competências
para celebrar Contrat
sos Minerais “MIREM”, para ex
tação do Governo;

os Mineiros, e que para efeitos deste Contrato, designa O
Ministério dos Recur ercer, em conformidade com à lei

funções reguladoras & outras em represen

Itabira Rio Doce Company Limited (actualmente

CONSIDERANDO QUE a
panhia Vale do Rio Doce

denominada CvRD International S.
ora do concurso pú

A), subsidiária da Com
blico do Projecto Moa
e Prospecção e pesquisa, a 27 de

((CVRDS, foi venced tize e assinou com O
Governo O Acordo de Princípios e O Acordo d

Novembro de 2004;

Company Limited subsequentemente
bito do Projecto Moatize, à RDMZ,
Moatize e deter a

NDO QUE. a Itabira Rio Doce
no âm!
desenvolver O Projecto

CONSIDERA
s direitos e obrigações de operador,
para

cedeu O
ade de direito Moçambicano criada

entid.
ae a Concessão Mineira;

Licença de Prospecção e Pesquis

bro de 2006 o Estudo de

a RDMZ apresentou em Novem
licável e com os

legislação moçambicana ap
Zo e Pesquisa e Acordo de

CONSIDERANDO QUE
Viabilidade, de acordo com a
midos no Acordo de Prospecç:
ntou a ca
Ivimento, tendo apresentado a

compromissos assui
a dias depois, a RDMZ apresel
esenvo
to do Projecto de Carvão de Moatize,

rta de manifestação de

Princípios. Trint

interesse para apresentação de um Plano de D

26 de Março de 2007 o Plano de Desenvolvimen

o com a legislação aplicável, do de Princípios e O Acordo de

de acord o Acor

Prospecção e Pesquisa;
s recursos

eua prospecção e pesquisa do
abilidade

RANDO QUE a RDMZ desenvolvi

CONSIDEI
a de

o e Minerais Associados da Áre Mineração, demonstrou a vi

de Carvã

L

técnica e financeira para O processamento e detém competência té

para a exploração dos mesmos.

ano de Desenvolvi

CONSIDERANDO QUE o Governo aprovou o PI
de Carvão de Moatize à 6 de Junho de 2007;

islação de minas em vigór, o objectivo

CONSIDERANDO QUE, de acordo com a legi
deste Contrato Mineiro é a especificação dos direitos e obrigações daí Concessionária
ao abrigo da Concessão Mineira n.º 867 C, aplicável as! operações de
desenvolvimento, exploração e processamento do carvão mineral;

NESSE CONTEXTO, as Partes acordam mutuamente no que se segue:

“o

141

Acordo de Princípios:

Acordo de Prospecção

e Pesquisa:
e Carvão: de Moatize,

Área de Concessão:

ARTIGO 1
DEFINIÇÕES

ntrário, as definições previstas na'legislação de

salvo o contexto indicar o co
e 44/2006, de 26 de

em Moçambiq
o 62/2006, de 26 de Dezembro

e Contrato. Os termos e ex
À
e no Plano de Desenvolvi

minas em vigor, ue, actualmente à Lei ns
ho e o Decreto n. é “dutra- legislação
complementar, aplicam-se à est

te Contrato, seus anexos

Jun
pressões usadas

jmento terão os

nes
seguintes significados:
do Projecto de Carvão

significa O Acordo de Princípios
de Moatize, celebrado entre O Governo da República de
labira Rio Doce

Doce, a 27 de Novembro de

Moçambique, Company Limited e

Companhia Vale do Rio

2004.

significa O Acordo de Prospecção & Pesquisa para O
Projecto d assinado entre O
o da República de Moçambi
vembro de 2004.

Governi que e kabira Rio
Doce Company Limited a 27 de No
por este Contrato e a Concessão

significa a área coberta
“A, A área

delimitada no Anexo

Mineira descrita e
Concessão Mineira

corresponde ao polígono descrito na
ares. À mesma

nº867C, correspondente a 23.780 hect

4 aplicável a «Área de Mineração” conforme

definição ser

o caso.

significa, relativamente à Concessionária, toda a

Afiliada:
directa ou indirectamente, a controle,

empresa-mãe que,
ou qualquer empresa que seja directa & indirectamente

controlada pela Concessionária, ou qualquer empresa

que, directa ou indirectamente, seja controlada pela

empresa-mãe.

para efeitos da definição anterior considera-se que

a
/
Bens Protegidos:

Carvão:

Concessão Mineira:

cBM

a) uma empresa é directamente controlada por outra

empresa ou empresas quando estas detenham acções

ou outras participações ou controlo no .capital social

daquela que representem, no S
cento) dos” direitos

eu conjunto, mais de 50%

(cinguenta por sé voto nas

assembleias gerais; e

rá

És Ai
b) uma determinada empresa / é indirectamente

a ou empresas (“empresa ou
t

controlada por uma empres
| identificar uma

empresas-mãe”) quando seja possive
série de empresas, partindo da empresa OU empresas-
mãe e terminando com essa empresa determinada,
s de tal forma que cada uma das empresas

relacionada:
da série, à excepção da empresa ou empresas-mãe, é
directamente controlada por uma ou mais das empresas

que a precedem na série.

significa os bens do Governo de Moçambique. ou
qualquer agência, ministério, departamento, órgão ou
suas secções, incluindo o MIREM, protegidos por (i)
privilégios diplomáticos e consulares tal como previstos
no Immunity Act of 1978 do Reino Unido ou no Foreign

Sovereign Immunities Act of 1976 dos Estados Unidos da
América ou qualquer legislação que lhes suceda ou que
seja análoga em qualquer jurisdição e, (ii) a Legislação

aplicável relativamente aos bens utilizados

exclusivamente para efeitos militares ou diplomáticos

significa carvão mineral (metalúrgico e carvão de

queima).

significa o título mineiro n.º 867 C, para desenvolvimento
e exploração da Mina de Carvão de Moatize, obtida de

acordo com a legislação mineira.

significa o metano contido nas camadas de Carvão.
Data Efectiva:

Equipamentos e
Instalações Mineiras:

Estudo de Viabilidade:

significa o primeiro dia útil a seguir a data Em que

do Tribunal Administrativo tiver sidg

Contrato assinad

os bens utilizados para as Ad

significa
ntado no Plano de Desênvo

conforme aprese!
que incluem mas não se limitam a: 4
/

(a) Instalações móveis para à remoção do estéril e da
lavra e mineração do ROM

cobertura e para
tipo escavadoras,

(minério de carvão bruto)

carregadoras, camiões;

(b) Instalações imóveis, industriais, utilizadas para
britar, processar, filtrar, transportar, armazenar e

carregar de modo a produzir Carvão;

(c) Instalações imóveis utilizadas para gerar energia
eléctrica para as operações do projecto;

(d) Instalações móveis ou imóveis € equipamento

utilizados primariamente em
anteriormente descritas (incluindo

e reparação de máquinas,

relação com as

operações
escritórios, oficinas d

fundições, oficinas de reparação e armazéns);

imóveis e equipamento

(e) Instalações móveis ou
(incluindo moradias,

destinado ao pessoal

depósitos, salões e instalações recreativas); e

(f) Instalações móveis e equipamento usado em

relação com qualquer das infra-estruturas;

to de documentos apresentados ao

significa O conjuni
embro de 2006, contendo todos

Governo em 24 de Nov
Fase de Desenvolvimento:

ak Incumprimento

e Infra-estrutura:

os aspectos requeridos pela legislação mineira e pelo

Acordo de Prospecção e Pesquisa bem como pelo

Acordo de Princípios

e inicia a partir da data da emissão
/

u do direito dé Úso. e

à Árearde Concessão

4ermina quando se

significa o período qu
da Concessão Mineira O
aproveitamento da terra relativo
Mineira, o que ocorrer por último, €,

onstrução da Ma,
alações Mingiras, ainda que já tenha

rcial deiCarvão

completar a € bem como dos

Equipamentos e Inst
iniciado a produção come!
essamente excluído

significa, a não ser que seja expr

uma falta de cumprimento

deste Contrato Mineiro,
de disposições
ermos e condições da Concessão
ou de outra legislação aplicável em

deste Contrato Mineiro,

relevante
incluindo os t
ou da Lei de Minas

Mineira,

vigor no momento.

significa bens dos seguintes tipos:

(a) Instalações imóveis de transporte e comunicação

pontes, férreas,

(incluindo estradas, vias
aeroportos, pistas de aterragem e pl

hangares e outras

ataformas de

aterragem para aeronaves,

relacionadas com aeroportos,

instalações
linhas férreas aéreas, oleodutos,

garagens, canais,
bem como instalações de comunicação por rádio,
telefone e telégrafo);
(b) Instalações portuárias imóveis (incluindo docas,
molhes, cais,
armazéns, bem como instalaçõe:

muralhas, instalações de

portos,
s de

terminais e

carga e descarga);

-

A!

A
fe
Licença de Prospecção

=

(o)

(d)

(e)

(1

(9)

(h)

Instalações imóveis de geração de energia, água,

efluentes e resíduos (incluindo centrais de geração

de electricidade e linhas de transmissão,

barragens, poços, drenagem de águas, aterros,

de disposição de resíduos

cimento e tratamento“de água é
E

a eliminação de efluentes

rd
/

sistemas e rejeitos,

sistemas de abaste
efluentes, e sistemas par
industriais e esgoto);

s imóveis de utilidade pública (incluindo

Instalaçõe:

escolas, hospitais & salões públicos);

Instalações imóveis diversas usadas primariamente

em conjunto com a operação e outras instalações

alojamento, refeitório,

(incluindo escritórios,
e máquinas,

laboratório, oficinas de reparação d
oficinas de fundição e reparação e armazéns); e
quipamento móvel usado como

Instalações e &
alações imóveis descritas das

parte integral das inst

alíneas (a) a (e).

Instalações ferroviárias, utilizadas para transporte

do carvão de Moatize;

ções portuárias, construídas e utilizadas pela

Instala:
as operações de

Concessionária para

armazenagem e carregamento de navios de

transbordo, com carvão metalúrgico e de queima

para a exportação;

Navios de transbordo, utilizados para transportar

o carvão carregado no porto para O ponto de

ancoragem de navios de grande porte a 20 milhas

náuticas aproximadamente,

significa a Licença n.º 867 L., com a área. de, 23.780

= e Pesquisa:
hectares, concedida a RDMZ parg “dêsenvolver os
trabalhos de Prospecção e Pesggisã no, âmbito
1 Projecto de Carvão de Moatize, dó ig
legislação mineira e ao Acordô
Pesquisa mencionado acima.
Mineral: significa quaisquer compostos químicos “ócorrendo

naturalmente a partir dos quais se formgram rochas e
exclui, para os objectivos deste Contrató e da Lei de

Minas, o petróleo.

Minério de Carvão: significa o carvão: metalúrgico, de queima, produtos

carboníferos e carbo-argilosos.

significa qualquer pessoa singular ou sociedade,
associação, “partnership”, “joint venture” ou entidade

que seja considerada uma pessoa jurídica distinta

Pessoa:

nos termos da lei moçambicana ou da lei do país de
acordo com a qual se rege essa sociedade,

associação, “partnership” “joint venture” | ou

entidade.

= Plano de Desenvolvimento: significa o plano apresentado pelo Concessionária a 26
de Março de 2007, de acordo com ou cobrindo as
matérias previstas no Acordo de Princípios, e aprovado a

6 de Junho de 2007.

Projecto: Empreendimento de actividade económica objecto deste

Contrato, denominado Carvão de Moatize.

Sub-Contratado: significa qualquer Pessoa ou empresa cujos serviços
sejam contratados pela Concessionária para executar ou
desempenhar em nome e benefício da Concessionária,

quaisquer Actividades Mineiras relacionadas com, ou em

- (a ta 9
Sub-produto:

Vida da Mina:

relação com as Operações da mina de carvão de

Moatize

significa qualquer mineral que por. sj próprio não tem,
interesse económico mas que, “quando concentrado
simultaneamente com o processamento do Minéfió bruto
de carvão e Minerais peso, cinto interesse

comercial.

f
significa, no que diz respeito à des de Mineração, o
período de tempo, a partir da atribuição da Concessão
Mineira, durante o qual existam suficientes reservas e

recursos minerais para justificar a mineração económica.

= é Es A menos que o contexto exija de outra forma, o singular inclui o plural, o

masculino inclui o feminino, e-vice-versa:

13 A divisão do presente Contrato Mineiro em artigos bem como a elaboração. de

um índice destinam-se apenas para fins de conveniência de referência. e não

E afectarão a construção ou interpretação decorrente. Qualquer referência a um

artigo inclui todas os números do mesmo. de acordo com o caso.

1.4 A referência a quaisquer leis ou outra legislação inclui quaisquer posteriores

emendas, alterações, aditamentos às mesmas.

sa

10

ARTIGO 2
DIREITOS CONTRATUAIS E DURAÇÃO

241 O presente Contrato:

a) Consubstancia o Contrato Mineiro, celebrado ao abrigo da Lei de-Minas,
E concedendo à Concessionária o direito exclusivo de realizar Actividades
“ Mineiras na Área de Mineração a céu aberto ou através de lavra
a subterrânea, relativamente a Carvão e Minérigé Associados. Na
eventualidade de existirem reservas de CBM, a sua exploração estará
sujeita aos termos e condições estabelecidos em legislação específica.

b) Confere à Concessionária o direito de minerar, processar, transportar,

armazenar e comercializar o minério de carvão, sem prejuízo da legislação

mineira em vigor ou do projecto apresentado.

H
Ê Os direitos e obrigações da Concessionária ao abrigo do presente Contrato

2.2
e terão início na Data Efectiva e subsistirão por um período de 25 (vinte e cinco)
anos e por períodos adicionais de prorrogação que venham a ser necessários
— ao abrigo do Plano de Desenvolvimento e por força do artigo 18 “Força Maior”.
224 Caso a Concessionária pretenda prorrogar o período de validade deste
= Contrato, deverá faze-lo por meio de um requerimento dirigido ao
MIREM para esse efeito, submetido com antecedência mínima de um
- (1) ano antes do fim do prazo especificado em 2.2, nos termos da
legislação aplicável.
23 Em caso de descoberta de Minerais Associados, a Concessionária deverá

após a descoberta informar ao MIREM e apresentar um relatório completo da
ocorrência. Se a Concessionária tiver interesse na exploração dos Minerais
Associados, deve rever o programa de trabalhos das operações mineiras

aprovado, de forma a incluir a exploração do minério associado.

2.3.1 Quando o Mineral Associado ocorrer em quantidades comerciais, os

termos da distribuição desse Mineral Associado após a sua extracção e
separação do Carvão (incluindo a taxa de imposto sobre a produção), REIS
É

Ee dr)

será orientada pelas disposições aplicáveis da legislação mineira.

1

2.32? Quando o Mineral Associado não tenha potencial comercial corrente, o
Governo poderá mediante notificação à Concessionária, com uma
antecedência mínima de 6 (seis) meses exigir que a Concessionária
faça a provisão no programa de Operações Mineiras para armazenar o

Mineral Associado ou conservar de outro modo o Mineral. Associado

para eventual exploração. E

24 A Concessionária deve solicitar a autorização do“ MIREM para minerar,
TÁ

y processar, vender e exportar qualquer Sub-Produto.

Quando, no decurso da realização de Operações Miheiras, a Concessionária
descobrir dentro da Área de Mineração quaisquer minerais de valor comercial
potencial, além do Carvão e Minerais Associados, a Concessionária deverá

notificar imediatamente o MIREM sobre a descoberta. A Concessionária goza,

em relação a terceiros, o direito de preferência na pesquisa, desenvolvimento e

produção desses Minerais.

As Operações Mineiras devem ser realizadas ao abrigo dos termos e
condições especificados no Estudo de Viabilidade e no Plano de
- Desenvolvimento, caso não hajam novos factos que determinem as
actualizações técnicas ou comerciais dos mesmos, fundamentadas pela

Concessionária e aprovadas pelo MIREM, em conformidade com a legislação

aplicável.

O presente Contrato constitui um Contrato Mineiro previsto no Artigo 25 da Lei
de Minas, e contém termos e condições, direitos e obrigações das Partes bem
como regras supervenientes que orientam a Mineração no âmbito da

Concessão Mineira para a mina de Moatize.

12 (o
3.1

3.2

ARTIGO 3
ÁREA DE CONCESSÃO E REGRAS DE ABANDONO

A Área de Mineração, na Data Efectiva, deve ser considerada como
compreendendo uma área de 23.780 hectares, conforme o mapa constante do
Anexo “A”, e pode ser reduzida ou, conforme o caso, alargada de agerdo com

Fa

os termos deste Contrato. 3
Pd

A Concessionária pode nos termos da legislação aplicável, em qualquer
momento do prazo de duração da Concessão Mineira e com aviso antecipado
de seis (6) Meses ao MIREM, abandonar toda ou parte da Área de Mineração,
desde que as obrigações da Concessionária, conforme descrição nos
Relatórios de Estudo de Viabilidade do Projecto, tenham sido cumpridas.

3.2.1 A notificação de abandono será acompanhada por um relatório das
Operações Mineiras realizadas até então na área a ser abandonada, e

por uma especificação dos motivos para o abandono.

3.2.2 No Caso de abandono da totalidade da área os bens móveis e imóveis,
de acordo com a legislação aplicável e sem prejuízo do estipulado no

Artigo 18 do presente Contrato, estarão sujeitos ao seguinte regime:

3.224 Os bens móveis relacionados com as Operações Mineiras,
localizados na Área de Mineração, devem ser removidos

pela Concessionária nos termos da legislação aplicável.

da Os bens imóveis relacionados com as Operações Mineiras,
localizados na Área de Mineração, devem ser destruídos e
removidos, entregues em boas condições ou de outro
modo recuperado pela Concessionária, revertendo neste
caso a favor do Estado quando esta seja a opção. Em
caso de a Concessionária não prover nenhum dos actos
aqui indicados, aplicar-se-à o regime indicado no número

anterior, relativamente aos bens móveis

a

es

3.2.3 Sujeito ao cumprimento pela Concessionária das disposições deste
artigo e da legislação aplicável, o abandono torna-se efectivo findos os

prazos fixados
Qualquer porção da Área de Mineração abandonada deixará de fazer

parte da Área de Mineração e a Concessionária será desobrigada das
suas obrigações ao abrigo desta Concessão Mineira no que réspeita à

3.24

área abandonada, devendo, no entanto, cumprir com 0 sishosto na lei

aplicável.

4.1

4.2

ARTIGO 4
FASE DE DESENVOLVIMENTO E FASE DE PRODUÇÃ

A Fase de Desenvolvimento da mina deverá ol

estabelecido no Plano de Desenvolvimento.

A Fase de Produção relativa a Área de Mineração devé

extracção do primeiro carvão produzido (exceptuandgãe testes) -e'co

Es ssh
por um prazo coincidente com 6 da Concessão Mineira.»

5.1

5.2

ARTIGO 5
EXECUÇÃO DAS OPERAÇÕES

A Concessionária executará as Operações Mineiras na Área de Concessão:

a) Com diligência e de acordo com as Boas Práticas relativas as Actividades

a

Eça Ê
Ed A
ris é seus

Mineiras; E

b) Sujeito à todas as leis aplicáveis, em particular a 2

Regulamentos;

/

/

c) De harmonia com os padrões ambientais, e de segurança
N

internacionalmente aceites na indústria mineira e aplicáveis em cada

momento em circunstâncias similares;

d) Relativamente a qualquer Área de Mineração com observância do Plano

de Desenvolvimento para essa Área de Mineração.

e) A Concessionária deve dirigir todas as suas operações utilizando
tecnologias mais: apropriadas para optimizar a produção. Tais operações
serão dirigidas de forma adequada e correcta, conforme com os

procedimentos de exploração aceites internacionalmente.

Nos casos em que a Concessionária seja constituída por mais do que uma
Pessoa, qualquer obrigação da Concessionária nos termos do presente
Contrato será uma obrigação solidária das Pessoas que constituem a
Concessionária, salvo as seguintes, que constituirão obrigações individuais de

cada uma dessas Pessoas:

a) A obrigação de pagar Impostos que incidam sobre os respectivos lucros ou

rendimentos;

b) A obrigação de observar as determinações relativas a confidencialidade
estabelecidas no artigo 17, salvo em relação à sua aplicação a todos os

actos praticados ou a praticar pelo Operador no exercício das suas

funções; e

/Q
0)
q
Seres

a 16 (SW.
c) A obrigação de observar as determinações de natureza cambial
estabelecidas ou referidas no artigo 10, salvo em relação à sua aplicação a
todos os actos praticados ou a praticar pelo Operador no exercício das
suas funções.

“2
53 A RDMAZ será o operador. Nenhuma mudança de Operador produzirá efeitos

+
nária é

não ser que tenha sido aprovada por escrito pelo MIREM. A Concessió;
responsável pelos direitos e obrigações ao abrigo do presente Cofitrato:

5.4

termos deste Contrato deverá ser a

presentado para fins
MIREM.

informativos ao|

5.5 A Concessionária deverá reservar uma percenta:

gem da produção de Carvão
devendo para o efeito o Governo

para utilização no mercado nacional,

comunicar as quantidades requeridas com uma antecedência de 6 (seis)

meses. Os preços a Praticar serão acordados entre as partes.

ARTIGO 6
REGISTOS, RELATÓRIOS E INSPECÇÃO

6.1. A Concessionária deve manter na sua sede em Moçambique. Os originais ou

Cópias de todos os mapas, relatórios geológicos ou de outras ciências da terra

e análises minerais (juntamente com todas as amostras e dados de ápoio do

terreno), registos de produção, relatórios de- comercialização & quaisquer

outros dados obtidos ou compilados pela Concessionária“tomo resultado de

E Operações Mineiras. Mediante autorização do MIREM; a Concessionária tem o

direito temporário de remover essas amostras e oútros dados desse local e de
Moçambique para fins de estudo e avaliação. f

6.2 A Concessionária deve comunicar em tempo útil a entidade competente e ao

MIREM todos os acontecimentos relevantes que ocorram no decurso das

Operações Mineiras, e deve fornecer ao MIREM toda a informação disponível,

relatórios, avaliações e interpretações
acontecimentos.

relacionadas com esses

6.3

A Concessionária deve manter amostras de perfurações e concentrados finais,
f bem como produtos processados retirados mensalmente dos. moinhos .e
É

” amostras terminais. Todo este material será disponibilizado ao MIREM, caso
não interfira nas Operações da Concessionária, a

pós pedido e com notificação
E apresentada num prazo razoável.

No caso da Concessionária retirar da Área
de Mineração ou pretender destruir

as amostras retidas, a Concessionária deve
notificar o MIREM e, se assim for ex

igido, enviar as mesmas ao MIREM.

64

6.5 O Governo e seus representantes, no exercício da suas competências

conforme definido na legislação aplicável, tem o direito de observar a condução

das Operações Mineiras, inspeccionar é examinar, a maquinaria e outros bens,

mantendo sigilo sobre as informações disponibilizadas, incluindo:

6.5.1 O direito de inspeccionar a documentação relativa à exportação e
venda de Carvão, maquinaria, equipamento e outros bens; e

18
Ch o]

6.5.2 Inspeccionar, examinar e realizar auditoria de todos os bens

dados mantidos pela Concessionária a respeito .-dé
Mineiras.

+ Fegistos, e

6.5.3 No exercício dos Seus direitos de inspecção

: Exa
conforme estipulado no presente Contratg, o MIR

actividades à sua própria custa e mediante nm
Concessionária.

8.5.4 A Concessionária deve ainda fornecer ao MIREM

/ .

poio razoável e
Concessionária, seus
trabalhadores e representantes na execução das Operações Mineir

facilidades usualmente disponíveis a

as, a
fim de garantir o exercício efectivo dos direitos de inspecção, exa

me e
auditoria.

6.6 Nada do que aqui se determina deve ser interpretado como limitando de
qualquer modo o direito do Estado de acordo com qualquer poder estatutário
ou legal de realizar auditoria, examinar ou inspeccionar os activos contas,
registos e dados mantidos pela Concessionária a respeito das Operações
Mineiras.

6.7

O método de medição ou Pesagem do Minério de Carvão deve estar sujeito à
aprovação do MIREM e de acordo com as práticas industriais internacionais da
exploração e exportação de carvão ou granéis sólidos

6.7.1 O MIREM pode, Periodicamente, testar ou examinar

instrumento de medição ou Pesagem de acordo com os p:
técnicas industriais reconhecidos.

qualquer

adrões e

6.7.2 No caso de se detectar qualquer defeito ou avari

a no dispositivo ou
método de medição,

tal defeito ou avaria deve ser imediatamente

reparado, sem prejuízo de aplicação de outras medidas nos termos da
lei.

oo 1

ARTIGO 7
DIREITOS E DEVERES DA CONCESSIONÁRIA E DO GOVERN:

74 Para os efeitos descritos neste artigo, no que respeita à r
Operações Mineiras, a Concessionária terá os seguintes-gireit
para fins da realização das Operações Mineiras, de acordo com o Con

legislação aplicável:

711 O direito exclusivo de usar e ocupar a Área de Mineração pára fins da
Ê
realização de actividades mineiras, durante o prazo da Concessão

Mineira e de quaisquer das suas eventuais prorrogações;

74.2 O direito exclusivo de dirigir as Operações Mineiras dentro da Área de

Mineração;

7.1.3 Sujeito ao pagamento de indemnização e ou compensação, de acordo
com a legislação mineira e a de terras, a aquisição e extinção de

direitos de terceiros relativamente à Área de Mineração;

7.1.4 O direito de penetrar, utilizar e ocupar áreas exteriores à Área de
Mineração, conforme for necessário e apropriado, incluindo, mas não se
limitando aos objectivos da construção e manutenção de quaisquer
estradas e outra infra-estrutura necessária para as Operações Mineiras,

sujeito aos pedidos de licenciamento e eventuais restrições do uso da

terra por terceiros;

7.1.5 Sujeito a indemnização e ou compensação pela eventual restrição ao
direito de terceiros, o direito de servidão, sobre e sob a terra ou água,
estradas, caminhos de ferro, bombas, oleodutos, esgotos, drenos,
cabos, linhas e instalações similares, incluindo o acesso a essas

facilidades para fins de operação e manutenção, conforme for

necessário e apropriado;

7.1.6 O direito de instalar na Área de Mineração Equipamentos e Instalações

mi Mineiras e Infra-Estrutura;
RA 20 A mm

te b

7.1.7 O direito de, às suas expensas, tomar e usar a partir da Área-de..

Ps Mineração (no caso de uso para fins de construção) d
pedra, areia, cascalho e outros produtos e materiai,

if  sontorai for

necessário, para ser usado nas Operações Mineiras, é

legislação aplicável. O uso desses materiais e recur:

comerciais é regulado por legislação específica.

O direito de fazer furos artesianos e represar águas de superficie, bem

TAB
iq como estabelecer sistemas para O fornecimento de águá para as
Operações Mineiras e para consumo do seu pessoál e dos
Subcontratados;
71.9 O direito de remover e dispôr de quaisquer edifícios, instalações,

equipamento, maquinaria e outros materiais encontrados dentro da

Área de Mineração e pertença do Estado, desde que devidamente

autorizado pela entidade competente.

: 7.1.10 No âmbito do apoio social para implementação dos programas sociais

nas áreas dos recursos humanos, saúde e seguran!
implementação do projecto e na fase da operação, despender os
valores que constam da tabela 16.9, que apresenta a distribuição dos

investimentos propostos pela Concessionária, em conformidade com as

ça na fase de

áreas específicas do Projecto, que consta da página 177 a 180 do

Estudo Integrado de Viabilidade Bancável, Volume 3.

7.2 De modo a viabilizar a realização dos objectivos do presente Contrato, o Governo

garante que irá:

7.24 Autorizar a contratação de mão-de-obra estrangeira, estando a
Concessionária bem como as empresas contratadas autorizadas a

contratar mão-de-obra estrangeira especializada que determinarem seja

necessário, considerando o nível de especialização e qualificação

i
| exigidos pelo Projecto.

Emitir vistos de entrada, autorizações de residência para estrangeiros e

722

outras autorizações necessárias para o pessoal expatriado contratado

no âmbito da implementação e realização efectiva do Projecto;

21 L

7.3 De acordo com a legislação aplicável,

74

7.2.3 Promover programas de linkages no Projecto e seus outros

empreendimentos associados, difundindo as oportunidades de 'sub-

contratação para empresas locais bem como O estabelecimento, em

território nacional, de empresas estrangeiras que pretendam fórmecer

bens e/ou serviços ao Projecto;

Desenvolver e manter uma base de dados de empresas fornecedoras e

informação sobre linkages, bem assim o estabelecimento de
bre linkages

mecanismos de comunicação e acesso a informação so

7.24

para o Projecto e empresas locais; É

7.2.5 Promover e facilitar a execução de programas de desenvolvimento e

assistência às empresas envolvidas nos programas linkages com vista

a melhorar a sua capacidade e desempenho.

726 Por solicitação da Concessionária, apoiar no processo de

reassentamento dos ocupantes da terra na Área de Mineração ou
outras que sejam necessárias às Operações Mineiras, incluindo a

disponibilização de terrenos para o efeito.

7.2.7 Sempre que for requerido pela Concessionária, apoiar a Concessionária

na obtenção de toda a informação geológica, de perfurações,

Mineração e outra relacionada com a Área de Mineração, incluindo
mapas de localização de furos, em poder do MIREM ou outra entidade
estatal, sujeito ao pagamento pela Concessionária das taxas aplicadas
pela entidade respectiva. Nada nesta disposição será aplicado a dados

ou informações tratadas pelo Estado como confidenciais.

a Concessionária é responsável por

qualquer dano a qualquer propriedade ou direitos que resulte do exercício do seu
direito

A Concessionária indemnizará pelos danos causados nos termos do número

anterior, e será responsável pelo reassentamento dos ocupantes da terra na

19
19

e

Área de Mineração ou outras que sejam necessárias às Operações Mineiras,

conforme Plano de Acção de Reassentamento apresentado no âmbito do Plano

de Desenvolvimento.

7.5 A Concessionária deve ter o direito de adquirir, usar e operar, de acordo .com as

leis e regulamentos aplicáveis, instalações de rádio & comuhiações,

helicópteros e outros tipo de aeronave, portos, estradas aeroportos e outras

amento auxiliar e instalações,
Ed

instalações de transporte, juntamente com equip
E aid

que sejam necessários para as Operações Mineiras. a

rd

7.6 A Concessionária deve construir as instalações de procéssamento de modo a

optimizar o beneficiamento de Minério de carvão cê. forma a permitir a

exploração económica dos jazigos de Minério de Carvão localizados dentro da

Área de Mineração, de acordo com o Plano de Desenvolvimento.

Mozambique Government - Mining Contracts

Agreement Name
Agreement Code
Agreement Parties
Agreement Party 1
Agreement Party 2
Agreement Party 3
Agreement Party 4
Agreement Signed Date
Signatories
Agreement Signatory 1
Agreement Signatory 2
Agreement Signatory 3

Agreement Signatory 4

Agreement Start Date
Agreement End Date

Office Where Agreement Signed:
Original Agreement Stored At:

Agreement Sensitivity (ie Public Domain or Internal):
Associated Licenses (list license codes):
Commodities

Agreement Conditions:
ARTIGO 8
REGIME FISCAL E ADUANEIRO

8.1 A Concessionária tem no âmbito do Projecto o direito ao €

id incentivos fiscais e aduaneiros: :

8.1.1 Isenção de Direitos Aduaneiros, Imposto sobre o

(IVA") e Imposto Sobre Consumos Específicos

importações de materiais de construção; máqui

viaturas de trabalho, acessórios, peças e sobress

para a implantação e início da operação do Project

= n.º 1 do artigo 41 do Código dos Benefícios Fiscz
pelo Decreto n.º 16/2002, de 27 de Julho, por um E
anos contados a partir da Data Efectiva do present
prazo o Projecto gozará apenas, por um período a
cinco (25) anos, da isenção de Direitos de Imp

classificados na classe “K” da Pauta Aduaneira.

º Estes benefícios só serão concedidos quando os be

sejam produzidos/fabricados no mercado nacional e
= satisfaçam as carabtérísticas específicas de final
funcionalidade, prazo de entrega ou preço, inerente

Projecto e respectiva actividade a desenvolver e explo

8.1.2 Autorização para importação temporária de equipame
viaturas de trabalho, utensílios, ferramentas e máqu
prestação de garantia, nomeadamente “Termo de Re

ml durante-a-fase de construção do Projecto, que não di

período de cinco (5) anos a partir da Data Efecti

Contrato, nos termos da legislação aduaneira aplicável.

8.1.3 Dedução dos prejuízos fiscais confirmados dos últimos o
lucros tributáveis até aos primeiros quinze (15) anos, cc

da data do início da produção, passando a deduzir p

E confirmados dos últimos (5) cinco anos aos lucros trib
trigésimo quinto (35º) ano, nos termos do Código do Im

— Rendimento das Pessoas Colectivas, aprovado pelc

[| “ho 24
8.1.4

8.1.5

8.1.6

81.7

21/2002, de 30 de Julho; não sendo porém recuperáveis e nem
dedutíveis para efeitos fiscais, os encargos relativos ao bónus de

assinatura para atribuição da concessão para pesquisa e prospecção

mineira do carvão de Moatize.

da taxa do IRPCA

Redução em vinte e cinco por cento (25%)
ndimento das Pessoas Colectivas, incidente sobfe os lucros

Sobre o Re
(5) arios, contados a

da empresa, por um período máximo de cinco
ercício fiscal em que a Concessjônária obtiver lucro

partir do primeiro ex
como n.º 1 do artigo 42 do Código dos Benefícios

tributável, de acordo
Fiscais (CBF), aprovado pelo Decreto n.º 16/2002, de, 27 de Julho.

10) anos, contados a partir do início da
erar como custos para efeitos de
montante

Por um período de dez (

implementação do Projecto, consid

determinação da matéria colectável do IRPC, o

correspondente a 150% (cento e cinquenta por cento) dos valores
autórizadas por despacho conjunto dos

realizadas na construção e
telecomunicações,

dispendidos com as despesas
Ministros de tutela e das Finanças

reabilitação de estradas, caminhos de ferro,

abastecimento de água, energia eléctrica, escolas, hospitais e outras

obras, quando consideradas de domínio e utilidade pública, de acordo

com o disposto no artigo 19 do Código dos Benefícios Fiscais (CBF),

aprovado pelo Decreto n.º 16/2002, de 27 de Julho.

e retenção na fonte do IRPC, nos termos do artigo 84 do

PC, aprovado pelo Decreto n.º 21/2002, de 30 de Julho,
isto é, de

A dispensa d
Código do IR
ao rendimento concernente a serviços de grande dimensão,
or a US$ 1.000.000 (um milhão de dólares norte-

valor superi
ou não disponíveis no mercado moçambicano e de

americanos),

especialidade ou qualidade requeridos pelo Projecto, sujeitos a IRPC de

acordo com o artigo 83 do mesmo Código , por um período máximo de
anos, contados a partir da Data Efectiva do presente Contrato,

cinco (5)
o IRPC dos juros decorrentes de

bem como a não retenção na fonte d
empréstimos de investimentos contraídos durante o mesmo período.

Redução em 50% da taxa da sISA na aquisição de imóveis

exclusivamente destinados à implementação e exploração da actividade

À
LA

8.1.8

8.1.9

81.10

81.11

do Projecto, durante os primeiros três (8
o com o artigo! 26: do;

Data Efectiva de acord

Fiscais (CBF), aprovado pelo Decreto nº

(25%) dártax Jdé IRPC- Imposto
ctivas devido na distribuição de
plementadora do Projecto,

Redução em vinte € cinco por cento
Sobre o Rendimento das Pessoas Cole

dividendos aos accionistas da empresa im]
Projecto, durante cinco (5)

es dos lucros anuais gerados pelo
proceder a referida

os a partir do primeiro ano que se
o 4 do artigo 42 do Código dos

16/2002, de 27 de

provenient
anos, contadi
distribuição, de acordo com O
iscais (CBF), aprovado pelo Decreto nº

n

Benefícios Fi
Julho.

produto nacional

Projecto, garantir, por UM período de trinta (30) anos
rtir da assinatura do Contrato Mineiro, a isenção do
lor Acrescentado, na prestação
to destinados à

Com o objectivo de manter a competitividade do

produzido pelo

contados a pal
pagamento do IVA- Imposto Sobre O val

ara a expedição de. produtos do Projec

de serviços P'
extracção, limpeza €

exportação (inclusive mas não se limitando a

beneficiação de carvão, energia eléctrica), de acord
) do artigo 42 do Código do IVA, aprova

o com o estipulado
do pelo Decreto nº

na alinea
e7 do artigo 24,

51/ 98, de 29 de Setembro, em conformidade com 0 n.
do mesmo Código.

do Imposto sobre a Produção devida pela actividade mineira é

o 4 do artigo 28 da Lei n.º
or do produto mineiro

A taxa
de 3%, de acordo com O disposto no n.
44/2002, de 26 de Junho, e incide sobre o val

alizado (no mercado interno ou externo, d
ransporte e seguros

comerci e forma onerosa ou

gratuita), deduzido das despesas relativas ao t
incorridas antes da venda e que sejam suportados pela empresa
ntadora. Da base de incidência do Imposto sobre a Produção

o excluídos todos e quaisquer sub produ

que não sejam comercializáveis.

impleme
Mineira serã tos, resultantes da

produção mineira

s constantes nos artigos 8.1.1.e 81.2, serão

Os incentivos e benefício
ubcontratados e operadores da empresa

extensivos aos contratados, s

implementadora durante os primeiros (5) cinco anos a contar da Data

26

Efectiva, desde que as importações se destinem exclusivamente ao

Serão igualmente aplicáveis às três fases da

empreendimento.
os previstos no respectivo

implantação da Central Térmica, nos tem:

Projecto.

ARTIGO 9

TERMO DE REALIZAÇÃO DE investi

MENTO

cação dos investidores

9. identifi
941 para efeitos do presente Contrato são considerados sInvestidor Estrangeiro”: Ea
911 CVRD International SA, sociedade constituída ao abrigo das leis da
o Confederação Suiça, registada sobonº c-550-1046259-7-
f
R 914.2. outras empresas elou instituições ou indivíduos, que adquiram
participações na Concessionária, elou >que contribuam com
cto

investimento directo estrangeiro para O proje
rato, serão considerados «Investidor Nacional”,

Projecto:

9.2 Para efeitos do presente Conti
que adquiram participações no

na medida em

9.240 Estado Moçambicano.
92.2 outras empresas eiou instituições ou indivíduos, que adquiram
= participações na Concessionária, ejou que contribuam com
investimento directo nacional para O projecto.

9.3 valor do Investimento

stidores é de aproximadamente uss
e onze
e conformidade

ito aos termos e

a realizar pelos Inve!
mil dólares dos

estimento total
a e cinco milhões

(um bilião,
com O

| o valor do invi

4.535.011.000,00
dos da América),

quinhentos etrint
do no Projecto d

que será aplica
to, suje

ii Estados Uni
cronograma indicativo aus consta do Anexo B deste Contra

— premissas do Plano de pesenvolvimento Aprovado.

9.4 Investimento pirecto Estrangeiro

o valor equivalente a aproximadamente uss 470.557.000,00 (cento € setenta milhões,
E quinhentos e cinquenta € sete mil dólares dos Estados Unidos da América) constituirá

investimento directo estrangeiro, à realizar € aplicar integralmente no Projecto através

desembolsar pelo “investidor Estrangeiro”, no prazo máximo de

de recursos próprios à

9
[E]

Á

T Go

da Data Efectiva do presente Contrato, sujeito aos termos e

sete (7) anos contados
volvimento Aprovado.

premissas do Plano de Desen

9.5 Investimento Indirecto
0,00 (um bilião,
atro, ml dólares
ga forma de

uivalente a aproximadamente uss 1.364.454.00

o montante ed
rocentos & cinquenta e qui

alizado no Projecto so

s termos & premissas
i condições serem

trezentos € sessenta € quatro milhões, quat

dos Estados Unidos da América) será Te

r no exterior, sujeito ao: do Plano de

empréstimos à contrai
respectivos termos e

ado, devendo Os

pesenvolvimento Aprov:
pelo Banco de Moçambique

previamente sancionados

9.6 Empresa Implementadora e Capital Social

da Empresa Implementadora do

beneficiar desse estatuto,
rte das

sente Contrato, é considera

podendo igualmente
ha a assumir todas ou pa

9.6.1. Para efeitos do pre
ssionária,

Projecto a Conce:
presa ou consórcio que ven

qualquer outra em
actividades do Projecto

alor equivalente a 18.000 000,00

ijmente realizado no prazo
resente

iciál da Concessionária é do v
es de Meticais), O qual será integra
(2) anos contados da data de celebração do P

9.6.2. 0 capital social in
MT (dezoito milhó:
máximo - de dois
Contrato.

mbicano uma participação gratuita

tal social da Concessionária,
indivíduos

o a favor do Estado Moça
do capi
ções moçambicanas ou
os termos do

9.6.3. Fica reservad
correspondente a cinco por cento (5%)
podendo outras empresas elou institui
0%) do respectivo capital social, M

adquirir até dez por cento (1

Acordo de Princípios

9.7 Direitos dos Investidores

S, OS seguintes direitos:

Os Investidores terão, a qualquer altura e sem restriçõe

9.7.1 Receber por empréstimo, em moeda livremente convertivel ou qualquer
outra moeda, de

dinheiro nos tem

quaisquer quantias em

qualquer entidade todas ou
e os documentos de

os e condições € conform

29 j
ado

financiamento acordados entre tais entidades e a

periodicamente e à sua discrição;

9.7.2 Constituir garantias a favor de financiadores por
penhores, cessões e outras do mesmo género sobre-ilaisquer ertodos

os seus direitos nos termos do presente Contrato;

nvertível ou outra moeda todo ou parte do
s e outras quantias devidas pela
cial ou financeiro;

=" 9.7.3 Pagar em moeda livremente col
capital, juros, comissões, remuneraçõe:

Concessionária no âmbito de qualquer contrato comel

9.7.4 Se, por qualquer razão, a Concessionária for dissolvida e liquidada, pagar

& E .
em moeda livremente convertível ou em qualquer outra moeda o

em,
dividendo de liquidação e outras distribuições devidas aos titulares das

participações;

incluindo quaisquer

9:7.5 Pagar todas e quaisquer distribuições do seu capital,
moeda livremente

dividendos em numerário e outras distribuições em

convertível ou qualquer outra moeda, bem assim dividendos não

monetários aos quais qualquer titular de participações tenha direito.

9.8 Contabilidade e Registos Contabilísticos

9.8.1 A Concessionária apresentará anualmente à Administração Fiscal o seu balanço

e conta de resultados, encerrados a 31 de Dezembro, nos termos da lei.

9.8.2 Caso os Investidores optem por implementar o Projecto usando várias empresas,

poderão efectuar a consolidação das contas numa única empresa
mente submeterá as contas anuais conforme acima indicado, nos termos

que

oficial
da legislação fiscal aplicável

n 9.8.3 A Concessionária poderá adoptar um ano contabilístico que não seja o de 31 e

Dezembro, na base da lei fiscal aplicável

9.9 Transferência de Fundos para o Exterior

x

O Estado garante nos termos deste Contrato a transferência para O exterior de:

9.9.1 Lucros exportáveis resultantes de investimentos realizados no Projecto;
Eno a
ntos de remuneração de investimentos

9.9.2 Royalties ou outros rendime
f
ransferência de ondloi a:

indirectos associados à cedência ou t

/
9.9.3 Amortizações e juros de empréstimos contraídos p mercado financeiro
— internacional e aplicados no Projecto; x
N
9.9.4 Produto de indemnização em caso de nacionalização ou expropriação
pelo Estado de qualquer bem ou direito pertencente ao “Investidor
Estrangeiro”, e
9.9.5 Capital estrangeiro investido e reexportável

910 Registo do Investimento Directo Estrangeiro
910.1 O “Investidor Estrangeiro” deverá, no prazo de cento e vinte (120) dias
s a partir da data da celebração do presente Contrato, proceder ao
junto do Banco de Moçambique, bem como,
tiva de importação de

contado:

é registo do Projecto
posteriormente, ao registo de cada operação efec!
capitais realizada.

o número anterior poderá

910.2 A não efectuação dos registos estipulados n

determinar o não reconhecimento do direito à exportação de lucros e à

reexportação do capital investido.

vestimento directo nacional e
produzida pelos próprios
respectivos documentos

9.10.3 A prova da realização e aplicação efectiva do in'
estrangeiro, através de capitais próprios, será

res ou pela Concessionária através dos
na República de Moçambique, pelo
ompetentes,

Investido
a comprovativos emitidos ou visados,
cambique, Alfândegas ou outras autoridades c

Banco de Mo
consoante a forma específica de realização do investimento.

9.141 Estabilidade
4

31

911.14 Os benefícios e incentivos concedidos nos termos do presente Contrato não
podem ser revogados e os direitos adquiridos não podem ser reduzidos,
excepto no caso de incumprimento material pelos beneficiários de tais

benefícios e incentivos, das suas obrigações € comprômissos.

9.11.2 Excepto nos casos definidos no presente Contrato, a Conegssionária pagará
tarifas normais relativas a pedidos, licenças, autorizações administrativas,

que possam ser necessários para o Projecto
À

nculam o Estado durante a vigência do
erá-los unilateralmente ou a actuar

ndições definidos para a

9.11.4 Os termos do presente Contrato vi
Projecto o qual se compromete a não alt
de tal forma que possa afectar os termos e co!

implementação e operação do Projecto.

pasto

Us
[e

10.1

10.2

10.3.

10.4

10.5

10.6

10.7

ARTIGO 10
MOEDA E REGIME CAMBIAL

O regime cambial aplicável ao projecto sujeita-sí

e aotó: ação

procedimentos em vigor, será concedida a Concgssionári
especial para abertura de contas bancárias emí moeda estrangeira no

exterior, junto de bancos que sejam correspondentes de bancos licenciados

N,

em Moçambique.
Ss

Alternativamente ao regime acima disposto poderá a Concessionária abrir

contas oifshore puras desde que autorize ao seu banqueiro a prestar

trimestralmente informação ao Banco de Moçambique.

As operações de capitais ao abrigo das contas referidas nos artigos 10.2 e
10.3 carecem de sancionamento prévio do Banco de Moçambique, estando

porém as operações de transacções correntes isentas de autorização do

Banco de Moçambique, cabendo a Concessionária . accionar os

mecanismos junto do seu banqueiro licenciado em Moçambique.

Tendo em conta que o pagamento de impostos e de outras contribuições
ao Estado deve ser feito em moeda nacional nos termos da lei, sendo a
Concessionária uma empresa exportadora, deverá obter a moeda nacional
por contrapartida de venda de moeda estrangeira ao Banco de

Moçambique, garantidas as condições de igualdade de tratamento perante

os demais agentes financeiros do mercado

A porção das receitas a manter no exterior deverá ser na percentagem que
permita o pagamento das despesas inerentes ao Contrato, devendo o
remanescente ser repatriado para um banco licenciado em Moçambique ou

um seu correspondente no exterior num prazo de 90 a 180 dias após a

exportações dos bens.

A Concessionária obriga-se a relatar periodicamente a movimentação das
contas referidas no artigo 10.2. Especificamente a Concessionária deverá

33

ARTIGO 11
SEGURO

res, a Concessionária, efectuará e

Salvo acordo em contrário entre as Pa
ros exigidos pela

ivamente às Operações Mineiras, todos os segu
gambique, e no casô de tais seguros serem

a de Moçambique “de acordo
»utrós seguros que o

manterá, relat
legislação aplicável de Mo
fornecidos por jurisdição diferente da Repúblic:
plicável de tal jurisdição assim como quaisquer O
onária possam periodicamente fcordar.
os segúintes riscos:

b;

f

Perdas e danos causados as instalações e equi

Concessionária ou por esta utilizados nas Operações Mineiras;

comaleiai
MIREM e a Concessi
seguros incluirão, pelo menos, seguros contra

Tais outros

a) ipamentos propriedade da

Poluição causada pela Concessionária no decurso das Operações

b)
ela qual a Concessionária possa ser responsabilizada;

Mineiras, p'

a Concessionária a pessoas e bens de

Perdas e danos causados pel
Mineiras, pelos quais a

e)
no decurso das Operações

terceiros

cessionária possa ser responsabilizada a indemnizar o Governo;

Con:

erações de remoção de destroços e de limpeza pela

d) O custo de op
o decurso das Operações Mineiras; e

Concessionária após um acidente n
o Operador pelos seus

e) A responsabilidade da Concessionária e/ou d

trabalhadores envolvidos nas Operações Mineiras.

olvimento e produção, a Concessionária
ão de um seguro contra
danos físicos nas

Relativamente a operações de desenv
apresentará ao MIREM um programa de implementaç:

“Todos os Riscos” que poderá cobrir, entre outros,
instalações em construção e montagem, assim como responsabilidades legais
emergentes das operações de desenvolvimento e produção.

e Subcontratados que

A Concessionária exigirá aos seus Contratados

efectuem semelhantes seguros de tipo e montantes exigidos por lei e habituais

na indústria mineira internacional, de acordo com as boas práticas de

mineração

Ea CR di

11.4 A Concessionária dará sempre preferência às “companhias: de, seguros

= estabelecidas em Moçambique, quando as reço esóutras se
mostrem competitivas em relação às oferecida orás fora'do pais.

11.5 Sem prejuízo do disposto em legislação es) a: a: seguros

= obrigatórios, a Concessionária poderá, com conheci prévio: da Inspecção

Geral de Seguros, colocar seguros junto de qualquer empresa seguradora fora

de Moçambique, conforme melhor se revelar para É interesses do Projecto.

|

1241

12.2

12.3.

ARTIGO 12 e
INFRA-ESTRUTURAS o

A Concessionária obriga-se a seguir o projecto de Infra-Estruturassa

e Desenvolvimento, desde que não sejam al
a

no Plano d iterado
legais ou económicas, ou de força maior, co

técnicas,
e engenharia básica é

mesmos foram desenvolvidos ao nível di
condições dos respectivos Estudos de Viabilidade.

gislação

ar arado N
em, sujeito aos termos e condições estipuladas na, le:

Terceiros pod
livre disponível nas Infra-

aplicável, ter o direito de uso da capacidade
ermos e condições a acordar entre as partes. Os

cluir uma tarifa que represente o
investimentos adicionais
mo custos operacionais e
proprietário das

Estruturas e instalações nos t
referidos termos e condições deverão in
pagamento à Concessionária dos custos de

necessários para permitir o uso por terceiros bem co!
um elemento de lucro reflectindo o risco incorrido pelo

instalações.

Ses e do necessário equipamento por terceiros terá lugar se
r material e negativamente as Operações Mineiras da

do ponto de vista técnico, ambiental e de

O uso das instalaçi
tal uso não afecta
Concessionária e for viável

segurança.

Aa

43.14 Na execução das Operações Mineiras, a Concessionária d

13.2

13.3

ARTIGO 13
SAÚDE E SEGURANÇA

eve cumprir as

saúde e segurança, estabelecidas nos regulámentos de segurança

regras de
técnica e de saúde para as actividades geológicas. e mineiras, e outra
legislação aplicável em vigor. í ; E Eça 5
cá
A
Ed

: Ed
A Concessionária deve instalar e manter equipamentos” e dispositivos

modernos de saúde e segurança dos trabalhadores e demais pessoal adstrito
sob sua responsabilidade além de realizar

às Operações Mineiras
ihcluindo instruções de

procedimentos modernos de saúde. e segurança (
rdo com as práticas aceites na

treinamento sobre segurança normal) de acoi
indústria mineira
Em conformidade com a legislação aplicável, a Concessionária deve preparar

manuais e procedimentos de saúde e se:
orados e colocados à disposição do

gurança do pessoal afecto às

Operações Mineiras que deverão ser elab

MIREM antes do início das operações.

“0h,

api
14.1

14.2

14.3

14.4

ARTIGO 14
EMPREGO E FORMAÇÃO DE PESSOAL

A Concessionária e seus Subcontratados devem empregar pessoal

moçambicano e estrangeiro de acordo com o regime de contratação fixado na

legislação laboral.

A

x
Considerando o nível de especialização e qualificação exigidos pelo Projecto, à
Concessionária e seus Subcontratados podem copíratar mão-de-obra

estrangeira globalmente, em média, não mais que: f

14.2.1 30% (trinta por cento) do total de trabalhadores turante a Fase de

Desenvolvimento de Projecto,

14.2.2 20% (vinte porcento) do total dos trabalhadores após os primeiros 5
(cinco) anos da Fase de Desenvolvimento, percentagem considerada

numa base anual

14.2.3 10% (dez porcento) do total dos trabalhadores após o fim da-Fase de

Desenvolvimento, percentagem considerada numa base anual.

Na prossecução das Operações Mineiras, a Concessionária deverá,
empregar cidadãos moçambicanos que possuam qualificações ou aptidões
adequadas, a todos os níveis da sua organização, como Subcontratados ou
empregados por Subcontratados. A este respeito, a Concessionária
executará um programa eficaz de formação e emprego para os seus
trabalhadores moçambicanos em cada fase e nível de operações, tendo em

conta os requisitos de segurança e a necessidade de manter padrões de

eficiência razoáveis na realização das Operações Mineiras. Esses

trabalhadores poderão ser formados na República de Moçambique ou no

estrangeiro, conforme imposto pelos programas de formação elaborados

pela Concessionária.

A Concessionária deverá cooperar com o Governo, no sentido de

providenciar a um número de funcionários do Governo mutuamente

acordado, a oportunidade de participar em acções de formação facultadas

Ea 39

14.5

pela Concessionária ou qualquer das suas Empresas Afiliadas aos seus

trabalhadores

A Concessionária apresentará anualmente ao MIREM os seus programas

de emprego e formação. é Ed

(A

40 A PA;

ra
q

e

ET
15.1

15.2

ARTIGO 15
PROTECÇÃO AMBIENTAL

córrectivas “e/ou

medidas prevefifivas,
dj superfio es secas. fe

A Concessionária deve tomar
remediadoras para garantir que todos os cursos de

És
terreno e atmosfera estejam protegidas da poluição) e terminação oq

resultantes das operações decorrentes deste Contraidaé Erque citas uer
poluição, contaminação ou dano de,-ou a esses cursos de, gira perficies de
A sejam

terreno e atmosfera que ocorra devido as Operações Mineiras

rectificadas e que o terreno, em geral, seja reabilitado.

A Concessionária tem a responsabilidade de reabilitar ôu rectificar danos

ambientais causados por operações e actividades do Projecto, excepto os

decorrentes de operações anteriores à Data Efectiva do presente Contrato,

identificados no estudo de passivos ambientais submetido pela Concessionária
ao Governo. Caso sejam solicitados pelo Governo, e obrigatórios a sua
execução para não interferir com as Operações Mineiras, os custos incorridos
ambientais anteriores, ou de

nessa reabilitação ambiental de. danos

responsabilidade de terceiros, não serão por conta do Governo.

15.3 a) Caso o Governo tenha fundamento razoável para: acreditar que
quaisquer obras ou instalações edificadas pela Concessionária ou.
operações executadas pela Concessionária na Área de Mineração
colocam em perigo ou podem colocar em perigo pessoas ou bens de
qualquer outra pessoa ou causam poluição ou prejudicam a vida
selvagem ou o ambiente em niveis que o Governo considere
inaceitáveis, este comunicará à Concessionária as suas preocupações,
e o Governo e a Concessionária encetarão de imediato conversações
para acordarem as medidas correctvas a serem tomadas pela
Concessionária. As referidas medidas correctivas serão empreendidas
dentro de um período de tempo razoável para reparar qualquer dano e
prevenir danos futuros na medida do razoavelmente possível. No caso
de se verificar falta de acordo entre o Governo e a Concessionária
relativamente à existência de um problema do tipo descrito no presente

artigo ou quanto às medidas correctivas a adoptar pela Concessionária,

essa questão será remetida para arbitragem.

15.4 Sem limitação da generalidade do disposto .nos artig;

15.5

b) No caso de qualquer questão submetida a arbitragem nos termos deste
Contrato a Concessionária, se tal lhe for solicitado pelo Governo
adoptará medidas temporárias para acolhimento das preocupações do

Governo.

“amtériores; a

de: consultória

Concessionária fará elaborar, por consultores ou uma
aprovados pelo Governo, tendo em consideração o seu “es
de matérias ambientais, um estudo de impacto sprbiental com- base em emos
de referência determinados pela Concessionária e a aprovar pelo Governo, por
forma a estabelecer qual será o efeito sobre d ambiente, seres humanos, vida
selvagem ou vida marinha na Área de Mineração em consequência das

Operações Mineiras a realizar no âmbito deste Contrato.

Se a Concessionária não cumprir quaisquer obrigações que lhe são impostas
nos termos deste-artigo num período de tempo razoável, o Governo poderá
após notificar por escrito a Concessionária dessa falta de cumprimento e de lhe
conéeder um período de tempo razoável para a remediar, tomar as medidas

que forem necessárias para remediar a falta de cumprimento em causa

recuperando da Concessionária, imediatamente após ter tomado essas

todas as despesas em: que incorra relativamente às mesmas,

acrescidas de juros à taxa LIBOR mais três (3) pontos percentuais, calculada

desde a data em que tais despesas são efectuadas até ao seu reembolso.
contados trimestralmente. “LIBOR” significa a taxa anual igual à taxa de oferta
do período de três (3) meses no mercado interbancário de Londres para
depósitos em dólares dos Estados Unidos, conforme publicada pelo “Wall

Street Journa”, ou se não publicada no mesmo, pelo “Financial Times of

medidas,

London” no primeiro dia do mês a seguir à primeira data em que tais despesas
tenham sido incorridas. No caso de não ser fixada uma taxa para uma certa

data (como fins de semana ou feriados), então, será utilizada a primeira taxa

fixada subsequentemente.

W

É)
/

Cpormisto
A

ARTIGO 16
INDEMNIZAÇÃO E RESPONSABILIDADES

A Concessionária deverá indemnizar e salvaguardar o Governo relativamente a

16.1
todas e quaisquer reclamações contra este apresentadas por terceiros

referentes a perdas ou danos em pessóas «e beriS causados pela

Concessionária na condução das Operações Mineirás em que “a
Concessionária “ participe, contanto que quaisquer” reclamações sejam

devidamente qualificadas pelos terceiros ou pelo Governo. Em caso algum será

responsabilidade da Concessionaria ao abrigo dgste artigo extensivo a danos
o punitivos. !
'

— 16.2 O Governo deverá indemnizar e salvaguardar a Concessionária, os seus

Subcontratados e quaisquer empresas Afiliadas daquela, relativamente a todas
e quaisquer reclamações apresentadas por terceiros contra a Concessionária,
os seus Subcontratados e/ou quaisquer empresas Afiliadas daquela, referentes
a perdas ou danos causados em pessoas e bens por actos ou omissões do

Governo, no âmbito das suas actividades comerciais.

to 16.3 -Nenhuma das Partes transigirá ou negociará uma reclamação. na qual a outra
Ê Parte é responsável nos termos deste Contrato, sem consentimento prévio

escrito da tal Parte, e no caso de agir dessa maneira, a indemnização acima
referida não produzirá efeito em relação à reclamação objecto de acordo ou

transacção.

A Concessionária será responsável por qualquer perda ou dano em pessoas e

16.4
bens sofridos pelo Governo e causado pela Concessionária ou por qualquer

empresa Afiliada ou Subcontratado no exercício-de Operações Mineiras por
conta da Concessionária se tal perda ou dano resultar da falta de cumprimento

pela Concessionária dos padrões exigidos pela lei e por este Contrato

174

17.2

17.3

ARTIGO 17
CONFIDENCIALIDADE

compilações, dados, estudos e outros materiais (in
porte informátic

que revistam, seja ela documental, su
/
onfidencial")-€, excepto

confidenciais (doravante designados por iomeççe
neste aítigo, não serão

conforme autorizado na legislação aplicável 01
divulgados a terceiros sem O prévio consentimento por escrito de todas as
)

Partes do presente Contrato. q

Nada neste artigo impedirá que O Governo, excluindo as interpretações e
avaliações da Concessionária, revele Documentação à terceiros:

a) se disser respeito a uma área que já não constitua parte da Área de

Mineração; ou

b) como consentimento por escrito da Concessionária, o qual não deverá ser
negado sem motivo razoável, se, na opinião do Governo, a Documentação
possa ter importância para a avaliação do potencial de uma área adjacente

sobre a qual o Governo esteja a atribuir direitos mineiros.
impostas por este artigo não se aplicarão a

As restrições à divulgação
divulgações efectuadas com razoabilidade:

Se forem necessárias para efeitos de arbitragem, processos ou

a)
reclamações judiciais relacionados com este Contrato ou com as
Operações Mineiras;

b) A um Subcontratado ou consultor no âmbito da realização de Operações

Mineiras;

ção for

c) Pela Concessionária ou Operador a terceiros quando tal divulga:

essencial para a condução segura das Operações Mineiras;

d) A uma empresa Afiliada;

Dt n

Por qualquer Pessoa que constitua a Concessionária “a um potencial

e)
cessionário de boa fé de uma participação neste Contrato ou-de uma
participação em qualquer Pessoa que constitua a Goncessionária;

9 À terceiros em relação a financiamentos ou potencial finaficiamento das
Operações Mineiras; Fa

9) Que sejam exigidas por qualquer legislação aplicável ou pelas regras ou
regulamentos de qualquer bolsa de valores reconhecida em que estejam
cotadas as acções da Parte que faz a divulgação ou de uma das suas
Empresas Afiliadas, ou |]

h) Se ena medida em que, já forem do conhecimento público sem que tenha
havido divulgação indevida nos termos do presente Contrato.

Toda a Informação Confidencial divulgada ao abrigo das alíneas b), d), e) ou f)

Informação

deste artigo, sê-lo-á em

Confidencial seja tratada pel

termos que assegurem que essa

o destinatário como confidencial.

45

18.1

18.2

18.3

ARTIGO 18
FORÇA MAIOR

“Força Maior” significa qualquer acontecimento fora

reclama ter sido afectada por esse acontecimento, que, não ten
imitação à-gêner:

s, trombjgs- de te
ação civil, greve geral,

sua culpa e que tenha sido causado por, sem | dade. do que
abaixo se afirma, cheias, tempestades, inundaçõe: ay fogo,
acto de guerra, acto de inimigos públicos, tumultos, agi

qualquer acto ou falta de acção de uma entidade, dim

e ou representante

Estatal e actos ilícitos do Governo.

O incumprimento ou atraso no cumprimento na totalidade ou em parte por uma

Parte de
obrigaçõ

tratado como
abilizada se e na medida em que tal incumprimento ou atraso tenha

quaisquer obrigações ao abrigo do presente Contrato, exceptuando as
es de efectuar pagamentos nos termos do presente Contrato, não será
incumprimento do: referido Contrato, e a Parte não será

respons:
sido causado por Força Maior.

A Parte que reclame suspensão das suas obrigações nos termos do presente

Contrato e da Concessão Mineira com fundamento em Força Maior, deve:

8.3.1 Notificar imediatamente a outra Parte da ocorrência, se possível dentro
de quarenta e oito (48) horas, pelo método mais rápido disponível,

seguido de comunicação por escrito;

48.3.2 Tornar todas as medidas razoáveis e legais para remover a causa do

acontecimento de Força Maior; e

18.3.3 Após remoção ou término, notificar prontamente a outra Parte e tomar
ções o

todas as medidas razoáveis para a retomada das suas obriga
mais cedo possível, após a remoção ou término do acontecimento de

Força Maior.

48.3.4 Quando um acontecimento de Força Maior ou o seu efeito continuar por

mais de quinze (15) dias consecutivos, as Partes devem reunir o mais

cedo possivel a fim de rever a situação e acordar sobre as medidas a

tomar para a remoção da causa do acontecimento de Força Maior e a

é! 46

retomada, se possível, do desempenho das obrigações: Constantes do:
ouarfixação dês.

presente Contrato Mineiro e da Concessão Min

termos em que tal retomada deverá dar-se.

18.3.5 Nenhuma das Partes será forçada a resolver qualquer fiésacórdo. com
— terceiros, incluindo disputas laborais, excepto em condições aceitáveis

ou ao abrigo da decisão final de quaisquer agências de arbitragem,
judiciais ou estatutárias com jurisdição para resolverem:o diferendo de

forma final.

Nos casos em que, nos termos deste Contrato a Concessionária tenha a

a 18.4
obrigação ou o direito de praticar qualquer acto ou executar qualquer programa

dentro de um determinado prazo ou os direitos que assistem à Concessionária

as
E nos termos do presente Contrato devam subsistir por um determinado prazo, O
= prazo especificado será prorrogado por forma a ter em conta qualquer período
durante o qual, por motivo de Força Maior, a Concessionária tenha estado
impossibilitada de executar o programa necessário para exercer um direito,

cumprir as suas obrigações ou gozar os seus direitos ao abrigo do presente

Contrato.

Ps A

ARTIGO 19
CESSÃO

Qualquer cessão, penhora, ou outro tipo de tra seja. efectuada
ssionária de todos ou parte dos seus: direitos é obrigações. ao
abrigo do presente Contrato, ou de todos ou parte dos:bghs adquiridos pela

das Operações Mineirãs, Ou (2) por

;
esentem umgarinaioria ou outro

= 19.1

(1) pela Conce

Concessionária para, ou no decurso

Es qualquer titular de quaisquer acções que repr
interesse de controlo na estrutura accionista da Conces

prévio por escrito da Ministra dos Recursgs Minerais

sinári, necessita de

consentimento

er consentimento da Ministra dos Recursos
que não se encontre em situação de

mos e condições do presente

19.2 Não será necessário qualqu
Minerais para o caso de um cedente
incumprimento substancial de qualquer dos teri

Contrato, relativamente a uma cessão:

19.21 Feita de acordo com o disposto na legislação aplicável;

ma notificação de cessão feita pela Concessionária

19.2.2 Em resultado a u
não se encontrando em Situação de Incumprimento, nos termos deste

!
Contrato;

19.2.3 Se necessário para dar efeito a procedimentos de incumprimento das

obrigações contratuais;

uer cessão ou outra transferência e qualquer penhora, ou outro encargo,

19.3 Qualq
eja em conformidade com as disposições deste a

o que não est

rtigo, será nula ou

de nenhum efeito.
49.4 Cada cessão efectuada nos termos deste artigo, sê-lo-á através de instrumento
o escrito a celebrar pelo cessionário e

cessionário aceite e acorde tornar-se um

m termos segundo os quais esse
a Pessoa que constitui a

ssionária e vincular-se aos termos e condições deste Contrato, incluindo

entos relevantes exigidos por decisão administrativa ou

legislação aplicável, estando sujeita a quaisquer encargos ou taxas de

Conce
= todos os docum

transmissão.

Da

20.1

20.2

A

antecedência não inferior a 30 (trinta) dias, poderá:

a)

b)

ARTIGO 20
RENÚNCIA

Concessionária, mediante notificação escrita

Se as suas obrigações do Contrato tiverem sido curipã
qualquer momento posterior, aos seus direitos relativamente à totalidade
da Área do Mineração, com a conseguência/de que nenhuma nova

obrigação nascerá posteriormente; e

Renunciar, a todo o tempo, aos seus direitos relativamente a qualquer área
que seja parte da Área de Mineração, com a consequência de que

nenhuma nova obrigação nascerá posteriormente relativamente a tal área,

estabelecendo-se, no entanto, que:

i) Renúncia alguma por parte da Concessionária aos seus direitos

sobre qualquer parte da Área do Contrato a libertará de quaisquer

das suas obrigações estabelecidas no Plano de Desenvolvimento; e

ii) Qualquer área objecto de renúncia será continuamente delimitadas.

Nenhuma omissão no exercício ou atraso no exercício de qualquer direito,

poder ou acto de reparação previsto na lei ou no presente Contrato
relativamente a qualquer das Partes constituirá uma renúncia a tal direito,
poder ou acto de reparação ou a qualquer outro direito, poder ou remediação
ou ainda impedirá tal direito, poder ou acto de reparação. O exercício individual
ou parcial de tal direito, poder ou acto de reparação não afastará ou prejudicará
qualquer outro ou o futuro exercício ou ainda o exercício de qualquer outro

direito, poder ou acto de reparação previsto na lei ou no presente Contrato.

49

"

211

21.3

ARTIGO 21
TÉRMINO

ção aplicável, O :presente Contrato

Sem prejuízo do disposto na legisla
essionária de iodá a Área de

terminará após o abandono ou renuncia pela Conc

Mineração, ci
termos da lei ou ao abri

aducidade ou expiração, revodação da concessão mineira nos

go do disposto no presente Contráio.
Pd
Salvo se de outro modo disposto na lei aplçável, o Governo poderá, por

ção escrita & Concessionária, revogar é Conce
sente Contrato, rescindir e terminar o present

ssão Mineira emitida ao

notifica!
e Contrato em

abrigo do: pre
qualquer dos seguintes casos:

24.21 Se a Concessionária estiver em situação de Incumprimento substancial

dos termos e condições Contratuais ou da Concessão Mineira;

Se a Concessionária não obtiver a licença ambiental e a autorização do

21.2.2
(3) anos após a data da

uso e aproveitamento da terra, dentro de três

emissão da Concessão Mineira;

21.23 A Concessionária não iniciou a produção mineira dentro de três (3) anos

“a partir da data da emissão da última licença ou autorização referida

nos números anteriores,

A Concessionária não mantém a Área de Mineração e as Operações

21.24
imento dos regulamentos

Mineiras em estado de segurança, em cumpri

de gestão, saúde e segurança mineira;

ia Mineiro deixar de cumprir com qualquer decisão final

21.2.5 A Concessionári
alcançada como resultado de procedimentos de arbitragem dirigidos ou

com uma decisão do perito independente dada ao abrigo do Artigo 22

Para efeitos deste Contrato, a situação de Incumprimento verifica-se quando:

e à Concessionária uma notificação por escrito

21.3.1 O MIREM tenha entregu:
o de sessenta (60) dias a partir do

para resolver o incumprimento dentr

R

E

e
isénta (60). dias-na

21.32 A Concessionária falhou dentro dos referidos se
eliminação ou correcção da causa do incumprimento ou; cônforme
possa ser especificado na notificação, em tomar quaisquer medidas
razoáveis necessárias para resolver o Incumprimento ou, quando o

Incumprimento não possa ser resolvido, falhou em pagar compensação

razoável, conforme o MIREM possa ter concordado.

O período de sessenta (60) dias para resolver pode ser prorrogado desde que

21.4
a Concessionária tenha, de forma diligente e de boa fé, tomado medidas para

resolver o Incumprimento e, com base num requerimento devidamente

adicional seja razoável. e

E apresentado pela Concessionária, tempo

necessariamente requerido para completar a resolução do Incumprimento.

A correcção ou eliminação de causa de Incumprimento pode incluir o
pagamento de qualquer multa ou outra penalidade, desde que seja exigível ao
abrigo da lei aplicável ou nos termos e condições fixadas no presente Contrato

Mineiro.

Nos casos em que a Concessionária tenha comunicado a existência de um
ess litígio relacionado com qualquer das questões especificadas no artigo 21,2, o

Governo não poderá rescindir este Contrato ao abrigo do artigo deste Contrato
até que a questão ou questões em litígio tenham sido resolvidas por uma

sentença arbitral e, nesse caso, apenas se a rescisão for consistente com a
sentença arbitral proferida;

No caso de dúvida da Concessionária em relação à justificação de

Incumprimento ou qualquer notificação de revogação ou término, qualquer
apresentação pela Concessionária do assunto para arbitragem ou para
determinação por um perito independente conforme o caso, o pedido de

esclarecimento deve ser feito dentro de sessenta (60) dias após o recebimento

da respectiva notificação.

Nos casos em que mais do que uma Pessoa constitua a Concessionária e,
relativamente a qualquer uma dessas Pessoas (doravante designada neste

Pes n 51

21.9

2110

21411

artigo por O “Participante em Incumprimento”), ocorra um
igação ao abrigo degf

incumprimento substancial de uma obri
o Governo não

não constitua uma obrigação individual,
rescindir este Contrato nos termos deste artigo ou de
as Pessoas que constituem a Concessionária sejam Pã
no entanto, com observância do artigo. 21:
incumprimento (doravante

pante$ Em

todas

Incumprimento, podendo,

apresentar uma notificação ao Participante em

designada por uma “Notificação de Incumprimento”.
Contorme opção do MIREM e sujeito à satisfação de todas as obrigações da
Participante em

em questão, o interesse participativo do

te Contrato, pode ser adquirido por outra
esignada pelo Governo, que assumirá as
os desse interesse participativo. Nada

Pessoa

incumprimento ao abrigo do presen
entidade controlada pelo Estado e d:
obrigações e deverá usufruir os direit
obsta a aquisição deste interesse participativo pelas restantes Pessoas que
constituem a Concessionária ou terceiro devidamente aprovado pelo MIREM.

Os termos dessa aquisição por terceiros carecem de consentimento da
Concessionária e aprovação do MIREM.

Após o término do presente Contrato e concomitantemente extinção da
Concessão Mineira respectiva, a c

obrigações no que diz respeito à Área de Concessão ou ao abrigo deste

oncessionária não deve ter mais direitos e

Contrato excepto:

(a) A entrada na Área de Mineração para efectuar a remoção, destruição ou
disponibilização de quaisquer bens de acordo com as disposições deste

artigo e,

(b) No que respeita a qualquer responsabilidade que tenha resultado antes
qualquer outra obrigação de continuidade, quer em

do término ou
rceiros ou que ocorra de outro modo ao abrigo

relação ao Estado, te

deste Contrato.

Quando o Contrato Mineiro terminar de acordo com a presente cláusula
durante a Fase de Desenvolvimento ou Produção, a Concessionária deve
abandonar as instalações da Área de Mineração, incluindo quaisquer minas
produtivas, de forma segura e em boas condições de funcionamento, conforme

ps s
A

Y

a data de término e nenhum bem deve ser removido, desmontado ou destruído

excepto se de outra forma determinar o MIREM. SE

f ,
prejuízo do disposto neste artigo, após o térming/eh & duçidade do

ntrato, ou revogação de qualquer título ou al
que a Concessionária proceda à desta
u de parte importante da Área de Miné
feridos nem disponibilizados de outro
Concessionária não remover nem degáir tais bens

o Governo pode ordenar tal remoção ou destruição devendo és custos serem

21.12 Sem
presente Col
Governo deve exigir

= Área de Mineração o

quaisquer bens não trans

disposto neste artigo. Se a

devidos pela Concessionária ao Governo.
|

o 21.13 Nos casos em que à existência de violação substancial dos termos € condições
deste Contrato diga respeito a uma qui
Concessionária e que tenha sido submetida a Arbitragem ou perito único, uma
notificação entregue a Concessionária nos termos deste artigo, não poderá se

nto para a pretendida rescisão ou

estão em litígio entre O Governo e a

basear nesta questão como fundamel
revogação, até que a questão tenha sido decidida e, neste caso, apenas se

este facto for consistente com a forma como a questão foi decidida.

ay

221

22.2

ARTIGO 22
ARBITRAGEM

Os litígios serão resolvidos, preferencialmente, por negocia

A notificação da exis
efectuada por uma Parte à
não seja alcançado acordo no pl
uma Parte notifique a outra da exist:
extenso que esteja expressamente p
qualquer Parte terá direito a ver esse litigi

tência de um litígio ao abrigo des
outra de acordo com O dispostê!
razo de 30 (trinta) dias al
ência de um litígio, ou out

revisto rodos sf deste
o dirimido pgr arbitragem ou por um

gemea determinação por perito,

perito conforme previsto neste artigo. A arbitra
primordiais de decisão de um

conforme atrás referido, constituirão os métodos
litígio ao abrigo deste Contrato.

Suj a a questão submetida a um

perito único conforme o disposto no artigo 19.6, as Partes submeterão qualquer
ssa ser resolvida por via negocial

eito às disposições deste artigo e salvo par:

disputa emergente deste Contrato que não po:
nos termos do artigo 19.1, a arbitragem nos termos a seguir descritos:

nternacional para a Resolução de
tional Centre for Settlement of
“Centro”) para

a) A disputa será submetida ao Centro |
Diferendos Relativos a Investimentos (Interna
Investment Disputes - ICSID — na língua e sigla Inglesa ou
resolução arbitral de acordo com a Convenção para a Resolução de

os entre Estados e Nacionais de outros

Conflitos relativos a Investiment
“Convenção”) de acordo com as regras de arbitragem da mesma

este meio estipulado que a transacção a
investimento. As Partes concordam que a

Estados (a
em vigor na Data Efectiva. É por
que este Contrato se refere é um

Concessionária será considerada entidade nacional de Suiça ou outro

Estado membro da Convenção para os efeitos do ICSID.
à Haia, Holanda, ou outro local acordado entre as

b) O local da arbitragem ser:
lei moçambicana. A

Partes. A lei substantiva da arbitragem será a
portuguesa. Para quaisquer efeitos, a

arbitragem será conduzida na lingua
pelas partes será usada como a

versão portuguesa deste Contrato assinada

tradução oficial na instância arbitral. O processo será conduzido em língua

portuguesa ou inglesa, com tradução simultânea.

a 54

e)

d)

e)

Lj)

m Estado

o for entre uma Ou mais Partes nacionais de U

Se a disputa nã
Contratante, de um tado, e o Governo, por out
razão 0 ICSID recusar à
constituído nos term

que a disputa não está

registar um pedido de a
gº
os das Regras def
dentro da juris fé f
EF
os termos da
e Direito, Coméx
Iniernationai
pelo Tribunal Permanente de

A

arbitral

determinar

será resolvida através da arbitragem mi

da Comissão das Nações Unidas d

CNUDCI (Unit
UNCITRAL — nã língua e sigla Inglesa),
/

Arbitragem em Haia.
[

ed Nations Commission on

N
Qualquer decisão de um árbitro ou árbitros será final é vinculará todas as

Partes;

árbitros designados conforme as

o painel arbitral será composto por três (3)
o mútuo de ambas as Partes, a

D, contudo, mediante acord!
ser conduzida por um árbitri

ICSID. A menos que ambas as
aParte
e nomeará, por sua vez, d

Regras do ICSI
arbitragem pode o único designado nos termos

das Regras do

Partes concordem que a
demandante nomeará no

olvida por um árbitro único,
entro

disputa seja res
Parte respondent:

pedido de arbitragem, e à
de trinta (20) dias do registo do pedido, um (1

CSID. No prazo de trinta (30) dias da data em que am
o, OS árbitros assim designados

) árbitro de acordo com as
Regras do I bos os

árbitros tenham aceite a sua nomeaçã!

num terceiro árbitro que será o Presidente do tribunal arbitral.
bitro nos
ordem no terceiro árbitro d

conforme as Regras do

concordarão

s Partes não nomear um ár! termos acima, ou se 0S

Se uma da
árbitros nom

gados pelas Partes não conci entro do

prazo especificado acima, então o ICSID nomerá

ICSID.

Se ambas as Partes concordarem que a disputa seja resolvida por um
s sujeito a

r acordo entre as Parte:
que se as Partes não cheguem a
dias da

árbitro único este será nomeado po
aceitação pelo árbitro nomeado; contanto
acordo para & nomeação do árbitro único, no prazo de trinta (30)

data do regist
acordo com as Re

o do pedido, então o ICSID designará O árbitro único de

gras de ICSID;

w
a

A

22.3

22.4

artes deverão continuar à implementar os

9) Na medida do possível, as P
início dos procedimentos arbi

este Contrato, sem prejuízo do

trais e

termos d
da pendência de uma disputa;

» termo: deste

h) As disposições deste artigo continuarão em vigor após
Contrato, € Eu
di
Pá
À EA
) Nenhum perito único ou árbitro do tribunal arbitral sera da mesma
nacionalidade que qualquer das Partes. f

ou decisão, incluindo uma sentença OU decisão
+

de arbitragem conduzido nos-termos deste
podendo o seu reconheci
unal de Moçambique que tenha
por este melo, de forma

Qualquer sentença
Jocutória proferida em processo
erá vinculativa para as Partes,
promovidos em qualquer tribi
a o efeito. Cada Parte renuncia
er defesa fundada em imunidad

inter!
mento e

artigo, S
execução ser
competência par
irrevogável, a qualqu e de soberania e renuncia

a invocar imunidade:

para execução de qualquer das referidas

Relativamente a processos
incluindo, designadamente,

sentenças arbitrais ou decisões,

a)
imunidade

relativa à citações processuais e à jurisdição de qualquer tribunal; e

ecução de qualquer das referidas

imunidade de ex
República de Moçambique detidos

b) Relativam ente a

sentenças arbitrais contra os bens da

para fins comerciais,

artes compreenderão cada

Para efeitos deste artigo 22.3, entende-se que as P

entidade que constitua a Concessionária.

o digam respeito à

itígio de natureza técnica que nã!
er submetidas a

ão deste Contrato e que devam 8

um perito único nos termos do disposto neste Contrato, deverão sei

para determinação de um perito único, uma vez suscitadas por uma
partes, através de notificação escrita para esse efeito nos termos do artigo 24.

Essa notificação conterá uma exposição do litígio e tod

relevantes com ele relacionadas. O perito único será uma pessoa in
com qualificações € experiência

Quaisquer questões em |

interpretação da leiou aplicaç:
r referidos

das
as as informações
dependente

e imparcial de reputação internacional

22.5

22.6

das Partes. O perito único designado actuará na

u mediador, sendo instruído no sentido
(trinta) dias após a sua
) dias” após a sua
â referida

nomeado por acordo mútuo
alidade de perito e não na de árbitro O
o litígio que lhe é submetido no prazo de 30
nca num prazo superior a 60 (sessenta
a do perito único, à Parte que receber:
o apresentará a sua própria exposição
vante quânto à matéria em
ão sendo susceptível
ou manifesto

qu
de resolver
nomeação mas nu
nomeação. Após a escolh
notificação de submissão da questã
toda a informação que considere rele
litígio. A decisão do perito único será final e vinculativa, n
de qualquer recurso, salvo em caso de fraude/ corrupção
incumprimento dos procedimentos aplicáveis deste Contrato. Se as Partes não

"único no prazo de 20 (vinte)

garem a acordo quanto à nomeação do perito *y

és uma das Partes ter recebido uma notificação de submissão da

ermos deste artigo, O perito único será sel
Internacional (ICC Centre for

m seleccionada

contendo

che
dias ap!

questão nos t leccionado pelo Centro
de Especialistas
Expertise — na língua Inglesa),
s Partes.

da Câmara de Comércio
sendo a pessoa assi

posteriormente nomeada pela
O perito único decidirá qual o processo a adoptar na tomada de decisão,

incluindo se as Partes deverão apresentar requerimentos e alegações por

colaborar com o perito único e
que o perito possa solicitar.
o disponibilizada por uma
utra Parte e quaisquer
erão ser realizados

escrito ou oralmente, e as Partes deverão

dispol
Toda a di
Parte ao peri

nibilizar toda a documentação e informação
orrespondência, documentação e informaçã
ito único deverá ser também enviada à O

orais efectuados perante o perito único dev

requerimentos
o de resposta. O

das as Partes, e cada Parte terá o direit
qualquer opinião técnica ou profissional im
A versão portuguesa deste Contrato assinada
ão oficial em qualquer decisão tomada

na presença de to
perito único poderá obter dependente
que considere necessária.
Partes deverá ser utilizada como traduç:
pelo perito único Os honorários e despesa:

serão suportados em partes iguais pelas P

pelas

s de um perito único nomeado pelas
Partes artes

comprometem-se por este meio a não exeresr qualquer direito de

judicial nos termos de qualquer jurisdiçã!
interlocutória ou final, que haja sido

pto que nada neste Artigo 22.6 será

tação ou constrangimento no

As Partes
intentar uma acção o ou lei, visando a
anulação de qualquer sentença arbitral,

proferida de acordo com este artigo, exce

lido ou interpretado como impondo qualquer limi

alquer das Partes de solicitar a anulação de qualquer sentença

direito de qu

(Oh A]

arbitral, interlocutória ou final (a) tomada por um tribunal arbitral do ICSID com
base nos fundamentos e de acordo com o procedimento previsto no artigo 52
da Convenção ou (b) tomada pelo tribunal arbitral de acordo com as Regras de
Arbitragem da UNCITRAL com base nos fundamentos estabetécidos no Artigo

52 da Convenção. z

past

ARTIGO 23
LÍNGUA

a oficial

je

O presente Contrato é redigido na língua portuguesa, sendo esta vêrsavaún

atendível para todos os fins e efeitos contratuais e legais.
í

Ear

et

ARTIGO 24
LEI APLICÁVEL E PREVENÇÃO DA CORRUPÇÃO

O presente Contrato será interpretado e regido em todos os-aspectóse para

2441
todos os fins de acordo com, e pelas leis da, República-de Moçémbique em

vigor no momento e pelas regras do direito internacional aplicáveis

24.2 (a) O Governo e a Concessionária acordam cboperar na prevenção da
— corrupção. As Partes comprometem-se a adoptar as acções disciplinares

administrativas e medidas legais céleres no tocante às suas respectivas
responsabilidades para impedir, investigar e formular queixa contra
qualquer pessoa suspeita de corrupção ou de qualquer outra conduta

abusiva intencional, de acordo com a legislação nacional.
Nenhuma oferta, prenda, pagamento ou benefício de qualquer espécie,

(b)

— que seriam ou poderiam ser interpretados como constituindo uma prática
ilegal ou corrupta, deverá ser aceite, directa ou indirectamente, como
estímulo ou recompensa pela celebração deste Contrato ou para fazer ou

desistir de fazer qualquer acção ou tomar qualquer decisão em relação a

este Contrato.

(c) O disposto acima aplicar-se-á igualmente à Concessionária, Empresas

Afiliadas, seus agentes, representantes, subcontratados ou consultores

quando tal oferta, prenda, pagamento, ou benefício violar:
(i) As leis aplicáveis da República de Moçambique;

(i) As leis do país de constituição da Concessionária ou da principal

empresa-mãe da Concessionária (ou do local principal onde exerce a

sua actividade);

7 1a

60

251

25.2

25.2

ARTIGO 25
NOTIFICAÇÕES

eclarações € outras comuniçaçã

Todas as notificações, d
por uma Parte à outra nos termos deste Contrato, deve 8! P
escrito e com aviso de recepção, ou por qualquer outro meió que Te PoE para
o endereço da Parte especificado neste artigo, devendojós portes associados à
respectiva entrega ser pagos pelo remetente (

ES

Ng '
x, telegrama, ou ainda*e na medida que se

por cabo ou rádio,

uer notificações. decl

se usar telex, telefa
onveniente, mensagem devem ser seguidas

por escrito. Quaisq

No caso de
mostrar mais €

arações e outras
rreio registado e

de confirmação
enviadas por €
nsideradas como tend
se forem feitas por tele
ão consideradas como ten
o telex ou telegrama foi enviado.

vem ser enviadas por co
a da recepção da

por rádio, cabo ou

orreio de
o sido entregues no di

x, telefax, mensagem
do sido enviadas

comunicações
devem ser Co
notificação €.
telegrama, ser
ao dia em que

no dia útil seguinte

dos devem ser
de Minas ou a
nária conforme O

Todas as comunicações, dados requerimentos & pedi

endereçadas ao MIREM, submetido:
Direcção provincial do MIREM comp
caso, para 05 seguintes endereços:

s à Direcção Nacional

etente, ou à Concessio

a) Governo

rio dos Recursos Minerais

Ministé
a Fernão de Magalhães, 34

Avenid
P.o. Box 2904

Maputo, Moçambique

al de Minas

A atenção de: Director Nacion

Telefone: (+258-21) AZTA2M 4200241 429046

Fax: (+258-21) 429046

ro
61

NA

25.3

25.4

b) Concessionária

Rio Doce Moçambique, Lda
Av. 24 de Julho, 7 e 8 andar

Maputo

Atenção de: Presidente do Conselho de Gerência

Telefone: (+258-21) 489900/5 N
Fax: (+258-21) 409903

A Concessionária manterá permanentemente um endereço em Maputo para

efeitos de recepção de notificações, declarações e outras comunicações.

Sem prejuízo do disposto no artigo 24.2, cada uma das Partes do presente
Contrato pode, a qualquer momento, designar um endereço substituto para os
fins de envio de comunicação, devendo comunicar o novo endereço por escrito
à outra Parte, no prazo de 5 (cinco) dias decorrida a mudança para o novo

endereço.

a

ARTIGO 26
REVISÃO PERIÓDICA

Partes.

26.2 Fica entendido que qualquer alteração que possa empáualquer momento vir a ser
eai acordada entre a Concessionária, por um lado, e o Governo, por outro, conforme
seja necessário ou pretendido no contexto do present Contrato, será por escrito
e considerado como tendo sido aprovado da mesma forma como se tivesse sido

incluído originalmente neste Contrato.

63

a EM TESTEMUNHO DO QUE, o Governo e a Concessionária assinam o presente
Contrato em dois (2) Exemplares Originais, redigidos na língua Portuguesa, devendo
cada uma das Partes conservar um (1) exemplar, na data acima primeiramente

e referida.

O Governo da República de Moçambique

Por: op POCO (xreinder Pct
Esperança Laurinda Francisco Nhiuane Bias

Ministra dos Recursos Minerais

Rio Doce Moçambique, Limitada

roer bb;

Presidente do Conselho de Gerência

Por: 2. A y a Es Z Choe foz
Renato Ferreira ha Sil

va

Gã haim

Gerente

64

REPÚBLICA DE MOÇAMBIQUE

DOS RECURSOS MINERAIS E ENERGIA

MINISTÉRIO
GABINETE DO MINISTRO

DESPACHO

ação e desenvolvimento do
ue a CVRD está autorizada
pacho de 05 de Maio de
do Regulamento da

no âmbito do processo de reactiv:
Mostize, conformar os termos em q
a realizar actividades na área do contrato definida pelo des
2004, ao processo em curso; do abrigo do número 1 do artigo 3
Eej de Minas aprovado pelo Decreto nº 28/2003 de 17 de Junho, determino:

Tomado necessário,
Projecto de carvão de

Único: O artigo | do despacho de 05 de Maio de 2004, passa a ter à seguinte
redacção .

“ Artigo 1
le do Rio Doce (CVRD) à Pp)
da pelas coordenadas segu
para o efeito lançado, altura em que deverá

roceder a recolha de dados

É autorizada a Companhia Va
intes, até a data da

de campo, na átea determina
dor do concurso público
ade com a legislação mineir:

geológicos
selecção do vence

libertar a área, em conformid a aplicável:”

Maputo, 05 de Outubro de 2004

O Ministro dos Recursos Minerais e Energia

= al
A

Ea!
Castigo José. Correia Langa
REFÚBLICA DE MOÇAMBIQUE
MINISTERIO DO PLANO E FINANÇAS E
DOS RECURSOS MINERAIS E ENERGIA

DESPACHO

No âmbito do processo de selecção de concessionários para desenvolvimento de
projectos de exploração de Carvão na região de Mostize, provímcia de Tete em curso no
Paíze no uso das competências que me são conferidas pelo artigo 3 do Regulamento da
Lei de Minas aprovado pelo Decreto nº 28/2003, de 17 de Junho, determino: ..

Artigo 1: É autorizada a Companhie Vaie do Rio Doce (CVRD ) 2 proseder a recolha de
dados geológicos de campo, por um período dc i4 meses, na áree deiermitada pelas

seguintes coprdenadas geográficas

Latitude Longitude
à. 16º 07º 08,2” 33º 40 12,6%
B 16º 06º 23,9” 33º ao 11,4 0»

D. 16º 02º 59,70”
E. 16º 02” 431”

56º 13,4”

38º 057

F 16º 00º 47,5” 38º 39º 49,5”
; E 16º 02” 5,61” aa 39º 49,5»
v.16 05º 572º” 33" 43º 22,67
Mie” 07” 14,9” 33º 46º 41,9”
EL. L6º 1º dar Eid SJ” 206”

E PIS 09º 533º 2º 45 53”

Artigo 2: A presente aurtotização, não confere à Companhia-Vale ds Rio Doce direitos

mineiros conferidos por títulos mineiros. ,

te Artigo 3:

te despacho trata, não se

1. A recolha de dados geológicos de campo dc que o prescnl

destina exploração e/ou comercialização de carvão.

2. O uso de informação resultante da pesquisa, para fins distintos dos estabelecidos

2 no presente Despacho, constitui fandamento para o cancelamento dz presente

autorização.

Artigo 4: O presente despacho entra em vigor imediatamente.

O Ministro dos Recursos Minerais e Energia
À s Min Ei

1
Cesii 2.30% Vorreia Langa

= Maputo, 05 ds Maio de 2004
RELATÓRIO DE AVALIAÇÃO DAS PROPOSTAS DE CONCURSO RELATIVO
AO PROJECTO DE CARVÃO DE MOATIZE

Introdução
lançado pelo Governo a 14 de Maio de

Na sequência do concurso de pré-qualificação
O Consórcio BHP

2004, foram pré-qualificadas quatro empresas, nomeadamente:
ican, Rio Tinto e Itabira Rio Doce Company Limited

Billiton Mitsubishi, Anglo Ameri
(ITACO).
o de 2004, Comissão Interministerial do GPZ aprovou a Documentação de

A 8 de Outubr
Solicitação de Propostas (CRFP”- Request for Proposals) bem como as minutas do
de Prospecção e Pesquisa, os quais foram, após a sua

Acordo de Princípios e do Contrato

aprovação, foram enviados aos concorrentes:
As empresas Anglo American e Rio Tinto comunicaram a sua desistência no decurso do
período de preparação das respectivas propostas.

Recepção das Propostas
ram recebidas, em 8 de Novembro de 2004 às 15:00
os: (1) BHP Billiton-Mitsubishi Consortium e

De acordo com as regras do RFP fo
a Companhia Vale do Rio Doce).

horas, as Propostas dos seguintes consórci
(ii) ITACO Consortium (detido em 95% pel
Cada Proposta apresentada compreendia 3 envelopes: (i) Documentos de Qualificação;
(11) Proposta Técnica; e (iii) Proposta Financeira.
Os envelopes contendo as Propostas Financeiras foram selados e assinados e depositados
no cofre da Direcção Nacional de Carvão e Hidrocarbonetos, perante a presença dos
representantes dos concorrentes. A Comissão de Avaliação reuniu-se em seguida nos
Pequenos Libombos para avaliação das Propostas.

Na avaliação das Propostas, à Comissão de Avaliação foi assessorada por Consultores da
JEC — International Finance Corporation e outros consultores extemos especializados

Verificação dos Requisitos de Qualificação

A Comissão procedeu à verificação da documentação de qualificação tal como previsto
no RFP. A documentação submetida pela BHP Billiton Mitsubishi Consortium não
satisfez o requisito obrigatório de prestação de garantia de responsabilidade ilimitada
relativa às obrigações previstas no Acordo de Princípios, na medida em que a empresa

de cem milhões de dólares americanos, Esta

fixou a sua responsabilidade até ao teto
limitação constitui um incumprimento substancial de um requisito básico do RFP 4

f pr

A Concessãg é atribuída por um período inicial de vinte e cinco anos,

Artigo 3.
a partir da Data Efectiva do Contrato Mineiro, sujeita às condições
constantes no Plano de Desenvolvimento aprovado pelo Governo.
Artigo 4. É delegada à Ministra que superintende a área dos recursos minerais
competência para assinar o respectivo Contrato Mineiro em nome do

Governo da República de Moçambique

Artigo 5. Compete a Ministra que superintende a área dos recursos minerais
aprovar as matérias a serem submetidas pela

apreciar e
ntrato Mineiro.

Concessionária, nos termos da Concessão e do Co

Aprovado pelo Conselho de Ministros, aos 26 de Junho de 2007.

Publique-se.

A PRIMEIRA — MINISTRA

(rm Jos Seogo
LUÍSA DIAS DIOGO

to
o fundição de alumínio
fábrica de cimento
projectos de biodiesel, exploração florestal,

hidroelétricas, etc.

o

pequenas centrais

são atribuiu à Proposta da ITACO 599 pontos, correspondentes a 75% da

A Comis:
1(800). O Anexo 1 espelha a pontuação detalhada da Proposta.

pontuação tota

Proposta

do Projecto de Carvão de Moatize propõe a aprovação pela
o GPZ, da Proposta Técnica do ITACO Consortium, com
Financeira, prevista para à tarde do dia 12 de

A Comissão de Avaliação
Comissão Interministerial d
vista à abertura da respectiva Proposta
Novembro de 2004.

2

Pequenos Libombos, 11 de Novembro de 2004 .

A COMISSÃO DE AVALIAÇÃO DO PROJECTO DE CARVÃO DE MOATIZE

Acre Aos

Antonio Manhiça

Arsenio Mabôt
vai 7
Ministérjó dos Recursos Minerais e Energia Ministério dos Recursos Minerais e Energia

LÊ
Augusto Sutaburgne Nídio Godinho

Consultor do MIREME

Ministérid do Plano e Finanças
A é — |
o

Aníbal Manave

S

=,

saias
Ed
Centro de Promoção de Investimentos Portos e Caminhos de Ferro de Mo ambique, E.P.
ANNEX 1

EVALUATION SCORES FOR ITACO CONSORTIUM

MOATIZE COAL PROJECT

TOTAL SCORE 800

CATEGORY 1: COMMITMENTS DURING EXPLORATION PHASE

MAXIMUM SCORE : 300 POINTS (30 %)

Sub-criteria

Actual
Score

Preliminary Evaluation Programme
— Content
— — Timetable to Completion

14

Exploration Proposal for the Moatize Coal Project
Area
— Content

Timetable to Completion

15

102

lity Study Phase
— — Definition of the approach and study
methodology

— Scope of the Feasibility Study

— Plan ofoperations

— Form of financial modeling

— — Anticipated timetable

—  Provisional Budget

Project Management o

— Project management team during
Exploration Phase

— — Description of resources and how personnel
are to be mobilized and managed

40

1.5

Social Development, Environment, Health and Safety
— — Guidelines and policies proposed to be
applied during exploration phase

1.6

Proposals for community development

[ TOTAL

[ and equal to or lower than 5% o = o
300 216

l TOTAL
CATEGORY 4: EXPERIENCE
SCORE: 200 POINTS (20%)
No. | Sub-criteria Maximum Actual
Score Score
41 Direct experience in mining large scale Clomtyr 23 15
run-of-mine) surface sedimentaryNlayered deposits
42 Direct experience in mining large scale (>5mt/yr of 23 9
saleable Coal product) in multi-product coal mines
(e.g. coking coal, thermal coal)
43 Marketing Experience 2 14
º infrastructure and capabilities
» undersianding and experience of
international coal markets,
aje especially for coking coals
44 Logistics Experience 23 23
” e mine support infrastructure,
especially related to surface mines as
a transport systems, especially railway
º development and operation of ports
17 7

4.5 Power Generation
» development and operation of power

plants, especially coal-fired plants
and those involving cleaner coal
technologies likely to minimise
emissions to the environment

e understanding of Southem Africa
electricity market, and transmission

network
4.6 Experience in development projects in remote areas 24 20 |
in emerging markets especially Africa and/or similar
environments o o
47 | Experience and track record in sustainable =
development A
s experience and'track record in mine
closures and restoration to highest 60 45
standards
e track record in Health and Safety
management — both the workforce
and general population — and
provision of health care facilities
+ experience and track record in social
issues, education and training
[
4.8 Other aspects of experience of Bidder relevant to the 7 o]
development of this Project that the Bidder wishes to

put forward

[ TOTAL

i6º ER 45.007]
67 Tio”
15º
16”
16º
I$º
16º
163
és
63
i6s
j6º E
16º R
iG” 2
16 D
E
ig” ig
16º 1
i6º 15
Tó s 5
16º 14
163 E
16” 14
Tó * Tá
16º E
6º E:
16º 13
I6º E
16º 13
6” EE 337 367
I6º 13 Ela 46"
To [E 335 E
16º 27 335 457
16º 2º 33º 45"
IT E 5
16º [E EM 457
16º 2” 33º 45”
Ig” ; 467
Es
EM
o

43º

A

vs

, 000"
dit 000"
AQ TO 00%
AO! 30.007
407 15,007

40"
39"
39"
EL
397
1] 40” 0.007
45.007 332 40"
45.007 33º 407

15.007 35º a”
15.007 33º a”
30.00" 33º 41
30.007 3º ER
15.00" 33º 40"
007 E 707

Titulo: 867€
Titular: RIO DOCE MOÇAME
Chefe do Cadastro

. Ea
Tipo: Concessão Mineira fio Teto |

Distrito: Moxtiza

Verificação cadastra!

Árex em hectares: 23,780 pás
Unidades cadastrais: 1,189 Juky 2007

ANEXO A

MAPA DA ÁREA DE MINERAÇÃO

República de Moçambique - Ministério dos Recursos Minerais
Direcção Nacional de Minas - Ca dastro Mineiro

Esboço Topográfico
33'32Q'E 3º I37I0E 33 42307E 334TIDE

4 BOAL

as 2a0'E 3PSTICE agomrE

MANICA Es E [4 T45R

3947 30"E 34 7ape

| 39"57'30'E estare Mone |
Ei 5 10 15 E Escala: 1:400.000 SE
| Gx lometros Datum: Teto ?

REPÚBLICA DE MOÇAMBIQUE
AUTORIDADE TRIBUTÁRIA

DE MOÇAMBIQUE
DIRECÇÃO GERAL DOS IMPOSTOS — DGI
DIRECÇÃO DE ÁREA FISCAL DO 1º BAIRRO DE MAPUTO

€, passo a

nticada com o selo
branco em uso Desta Direcção. = = - = ===

===Eeu, os

Válido até: 5

s Recúrsos Minerais
Go Estao, to Lesueinda Gaia

Esperança Laurinda Francisco Nhinane Bias

